Case 2:17-cv-11910-MAG-DRG ECF No. 457-7 filed 10/23/18   PageID.11554   Page 1 of
                                     20




       EXHIBIT 1-5
     PII Redacted Pursuant to Fed. R. Civ. P. 5.2
                      HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                 Case 2:17-cv-11910-MAG-DRG ECF No. 457-7 filed 10/23/18
                                                                                      20
                                                                                                           PageID.11555   Page 2 of




                                                                                                                                      1-3,S. Department of Homeland Security
                                                                                                                                      1.01 West Congress Parkway
                                                                                                                                      Chicago, IL 60605




                                                                                                                                          immigration
                                                                                                                                      and Custoths
                                                                                                                                      Enforcement
                                                                                                              September 14, 2016

Iraq Consulate General
16445 W. 12 Mile Road
Southfield, MI 48076


RE:

Dear Consul General:

Please accept this letter with the enclosed documents as a formal request for a travel document on behalf of
                          a native and citizen of IRAQ.

Mr.                 entered the United States AT New York City, NY on 09/08/2009.

Mr.               was afforded a hearing before an Immigration Judge to answer the charges on the attached
Notice to Appear. As a result of this hearing, Mr.            was ordered removed from the United States as
documented by the attached Order.

Mr.                will be scheduled to depart the United States upon receipt of a travel document. Since he is
being detained at ICE expense, a prompt response would be appreciated.

If you require further information, please contact Officer \figare at 312-347-2342 or email
Edward.J.VigareJr@ice.dhs.gov.


                                                                                                              Sincerely,



                                                                                                             Ricardo A. Wong
                                                                                                             Field Office Director/ERO

Enclosed (1) Removal Order
Copies of (2) Charging Document
          (3) 1-217
          (4) Information for Travel Document or Passport
          (5) Copy of Marriage Certificate
          (6) Copy of National ID
          (7) Copy of Other Document
          (8) Copy of Passport




                                                               ICE - 0295779
    HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                            Case 2:17-cv-11910-MAG-DRG ECF No. 457-7 filed 10/23/18
                                                                 20
                                                                                      PageID.11556   Page 3 of




(9) Biometric Information




                                         ICE - 0295780
                                                                                                  HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                                                                                          Case 2:17-cv-11910-MAG-DRG ECF No. 457-7 filed 10/23/18
                                                                                                                                                                                                                                                                                                                                                                                                  20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         PageID.11557                                      Page 4 of




                                                                                                                                                                                                                                                                                                                                                                                                                o 4. 43.                     •••'"   '37r .-7% "7"                                                                                                                   1.-Z .C:4••
                                                                                                                                                                                                                                                                                                                                                                                                                 f
                                                                                                                                                                                                                                                                                                                                                                                                      4           4r4 4 `1 4                 • 3' 3' casi., •      •                                                 •          *4

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ed.
                                                                                                                                                                                                                                                                                                                                                                                          • •• •                                                                              .•C                 %. '.1;?
                                                                                                                                                                                                                                                                                                                                                    I.      •
                                                                                                                                                                                                                                                                                                                                         ..114% •••••• • •OV6                             {                                                                       1ks:%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,.•        e              •': n'.. s".
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $ (fi.
                                                                                                                                                                                                                                                                                                                                                                                                              1T •                     •••:.
                                                                                                                  ;Ar
                                                                                                                   c . 41Y..
                                                                                                                        .-'
                                                 ::                                      .                                   •...                        ""n".                                  r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •".•              •8:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •;•                           .06.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     46.6.                               44                    ..•                 •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1-"1 •••••••4 •?'     ..`"N. • ":•                                                                                               '                            •••••••• ••Th•                                         •          /
                                                          e -c 3.-.0E                                         ..•                          e                                                                                                                                                                                                                                                                                                                                                               7                                                 1119 6
                                                                                                                              r. •                                 r.- •••                                                                                                                                                                                                                                                                                                                                                                    40 46 W./ •••                 1E4-•A.•1•141
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .0. 11. s




                                                                                                                                                                                                                                                                                                                                      1?"1.                                                                                ,                               "7 N. 1                                        e-.•                       dre wa:                                                                                                   • •'-"••
                                                                                                                                                                                                                                                                                            '            4 ."•11 .                  • ""                                                  .:
                                                                                                                                                                                                                                                                                                                                                                                                                           •• A .•                         A                                                                                                                                                                                   .•       .6


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 3,                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •••37•'
                                                                                                                                                                                                                                                                         '     st,                                                                                                              U.                             -3
    ;7? .:•• 6 2'                     4 4.                                                                J.                  da                     ;•4161 g.1:03                                   .1 5 1•                                                                                                                P6.                    •t                                                           .t.1                                       •Ise••(•••                     • ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 se. laa• *a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .    .•   ,••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •   • ••        so
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             6. .5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •4...
     61                                                                                           % -4.                                      ...% 3 • 7                                   e4         •    I
                                                                                                                                                                                                        NA.
                                                                                                                                                                                                                                                                               !. .44 <:'•                                  6... =                 C2
                                                                                                                                                                                                                                                                                                                                                    1                                                           ‘;. .                7.:7;                i‘e• :e 5.•                     1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .•::•••••   ••••• V. • a•                                          to." ••••;•                                                                                                                                                                                                                         2.0
                                                                                                                                                                                                                                                                                                                                                                                                                                             •                                                                                                                       •                                                                                                                                        .•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I           1
                                                                                                                                                                                                                                                      „ •                                           .        •                                                                                                                                                                            te... .5,
    rir%.      31 /14 %3                                  r*••C (":7'•1 inr•                                                               -tn 6:744'4 1 114'3'2
                                                                                                                                                             4.1.•,                                         •
                                                                                                                                                                                                                     ..zr
                                                                                                                                                                                                                     -                 • ••a•           •
                                                                                                                                                                                                                                                     •--.4
                                                                                                                                                                                                                                                                               kat(                          •    •   II
                                                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                    V•-•
                                                                                                                                                                                                                                                                                                                                                             I°• •                                   i
                                                                                                                                                                                                                                                                                                                                                                                                     ‘                                                                de.                                                                      •    ant/
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .4;4 ........
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •11:1‘.               $1/4•1              elf".%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .".
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ••••••4:ita.`        4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .4...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  a. 3:34
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             te•
                                                                                                                                                                                                                                                                                                            •.•                                                                                                                                                                                                                                                                                                                                                      ca

                                                                                                                                                                                                                                                                                                                                                                           •,• •                                                                                                                                          c7:
    b
        •
         •••   IMO         •   wale    .. .MI
                                                 -• - y
                                                      -•
                                                 81. O.
                                                       o
                                                        u- ••1/4.) •
                                                            MO
                                                                     >. .
                                                                                                              r                •••‘
                                                                                                                              0.7't
                                                                                                                                .1                       ".
                                                                                                                                                          C.14:                  k
                                                                                                                                                                                 lISI
                                                                                                                                                                                   • I 3 • 1•• 401 • 11.1.
                                                                                                                                                                                                                                                                               d•-•                     • .                 -.. is e 4_1        • ••
                                                                                                                                                                                                                                                                                                                                                                         • 4,• st•
                                                                                                                                                                                                                                                                                                                                                                                                     /'         '1•••• •
                                                                                                                                                                                                                                                                                                                                                                                                                A. .
                                                                                                                                                                                                                                                                                                                                                                                                                                     "r• €4 rtle% e
                                                                                                                                                                                                                                                                                                                                                                                                                                             us                                                                                                                          rie                                                                                         / • $}.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ‘...•1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •3         • .4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ritee-.21.f.prEl.e
    :"                                               •. 4--              •                                                                                                                                                                                                                                   ••             • • Va                               •
                                                        %
                                                                                                                                                                   fv ;c::                                                       lc;4;4 if.      a                                                                                                               4.••••.-         a                  "7Z)

                                                                         7T•                                                                                                                                                                                                                                                                                                                                                                                                                                               . ••       •
                                                                                                                                                                                                                                                                    V:       'IN                re                                                                  we'                                   rfi                                                                             cr's                                    -.)" • ficbN Viers-                                                !%•"1. •'-‘N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     70%.816•% •••            •       1.           il"•( ;
        .                                                                                                                                                                                                                                                           -aP•1•11                                                                              C. 1.: '• '                                                                        t                                                                              ;7 t 'la. Net ..0%                                                        7.    b:%                                             esie          rt. ••••••••°.                                                                     ••0. % vie' ‘ne;                              t
                     ii
                                                                                                                                                                                                                                                                                                                             •

                                                                                                                                                                                                                                                                                                                                                                              t                                   4.

        10                                                                                                                                                                                                                                                                                                                                                                                           q.t.
                                                                   ••••••                                                                                                                                                                                              ••                     5. e                                        ••                                                                                                 -.644.61•‘'''116.‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                            6. • -•1 •••••-                        e•• r•-                                                               e•             •'• IP" ' "•                       fie -‘ •-•;.• •                                                      .1C de,
                                                                                                                        3 i•                 •                                                                                                                      ..•%•*..}•••             •Se                                         •:••••.                      a' ia .4                       M11•                  An                    .         %le nit
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     • 1                    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ••• • 4 J. •••• •     Art.                                        ••                                \rm.       871:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   14.                                                                                           '3" • 'AA%                                                                                                crt•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ••••
                                                                                                                                                                                                                                                                                                        I
                                                                     rut'      ?.770.                             •••••• teal. "03,                                              ..rt                              1.* N 7% fits                                                    •.6.-35.                                m> • 1:4-10 1.° 6••:
                                                                                                                                                                                                                                                                                                                                            de.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          S.4“)                                                                      qa•                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .•0.
                                                                                                                                                                                                                  • ',.-44..cs

                                                                                •3:                                                                                 c                ••
                                                                                                                                                                                                                                           343%
                                                                                                                   41`. 2.- -I, 1••••••!.                                                       •         F.:1k                                                          C


                                                                                    I                                                      ••••      .                   . • I% •               '11,1                •44••
                                                                                                                                                                                                                                                   •••• •1/4 "1" : •          . .. v. •
                                                                                                                                                                                                                                           ••••••••••••••••• *NJ sae ads. 'ewe. •••.• % •
                                                                                                                                                                                                                                                                                                                                                     "?                   • •
                                                                                                                                                                                                                                                                                                                                                                     •• ist •      2.                4. 3.5) 4.
                                                                                                                                                                                                                                                                                                                                                                                                                                             1.•
                                                                                                                                                                                                                                                                                                                                                                                                                                              '.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .C•6? :
                                                                                                                                                                                                                                                                                                                                                                                                                                                 1 1.1.4 • ‘s                       .a•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •P II• .     ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  N.. •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .4%". y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ••• .‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  N.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -:7•S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     wis
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     S.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *SIN-               -•4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r • '.'                       .44.1:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  11(                   a                                  e                                   " •;•••; S• •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               k ••• •64 • •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •••



                                                                                                                                                                                                                                                                               171. o•Ne,•e-d                              •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                3                                 • % c•                                                             -          .           •                    •                                                                                                                                                                                                                                                                                        .• "4 3".
                                                                                                                                                         •         •                                                                                 7••_•••2                  P.fiN“...!                             !.                                         ra                       ••A• 3.                                                                                             •.
                                                                                                      •

                                                                   II' fit • at                           • 44                             3'..!.2, r.                           L. a. ••,.. la. . .. ,                                          : ice. 4. ..                                               - 3.• 0.... .6% •.. 4.                                                                                                                                                                                          ... •
•                                                                                                                                                                                                       .    .
                                                                                                                                  ;$                                 ---
                                                                                                                                                                     ..  30-•• . s.-.-
                                                                                                                                                                                       -... .-
                                                                                                                                                                                        •   -,, ..,--.... „. r '.;• „.....c e.... .                                                                                              .....
                                                                                                                                                                                                                                                                                                                            r .-',.. I S-
                                                                                                                                             ....?
                                                                                                                                                                         1       it- :5 ..
                                                                                                                                                                                 f                                               ).
                                                                  .....                                                                                                                                                                               .
                                                                   •4 :1.               '.3 11:: :11.                                                                                                                     i•                           •            ...--re were ."•.. nes7:. 1101. •.1 •IXII:'                                                                                                                •••                   •:••• ars nit               .4. cies%                 e                                                    $.        ral •••r. I •.w                                        re15                  71.••1;
                                                                                               NI
                                                                                                                              1 irr•                               1.4 ):1 .E...;.
                                                                                                                                                                        7f:                                               •.
                                                                                                                                                                                                                                                      •f
                                                                                                                                                                                                                                                                      ...; .
                                                                                                                                                                                                                                                                       z.3
                                                                                                                                                                                                                                                                             I.. (.....". 3 ...%. Ir.. •....•:                                                                                                                                                                                                   5                                           1,1;:0       .3. 1'.                    : .•              S.. fin •1,3:2            %to        A•          '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1'

                                                                 .••••              e             •               •           •                                                      "                                                                                                                                                                                                                                                                                                                                                                  •                       •                                                                          •
                                                                                                                                                                                                     •• •                                                                                              "."                                57,3                                                                                                                                                                             s'y •      „•.;,. dc.3%                                                                ••                                   • •••          ..•           ••
                                                                  kta                                                                                ;                                                                            •. ••                                                             ••• •                                r..0. .                 •                                                                                                                                                                      _-                                                                                    •••••• •‘.6r..-=•• •• •                              •Ca-

                                                                                              •• %                                •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r.                                               •
                                                                                              • J. • -•-•••                                              --         • •••                       1r       ;.•••       .•*1••                                                     CZ% c•-%• •                                  •           e's• '171                                                                                           11      37        .1:4:"                             •                                           re;       "07 ":1                                      1•••• 4.7.1                                                                                                                   •",.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •?.                                                                -• •                                                    r
                                                                 3.7;                                                                                                                           ea",                                       1:lor.                   ••.•           Nee Sa• vet                                                                                                                                                            05.4 5.5.4                                                                              'ne • •Ve.                                                                                                                                    3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •, J.                        .4                                                                                                           ste% ••                                     3..-."                   •-•••     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         4•31' 4.          x
                                                                                                                                                                                                                                                                                                                                                                              •                                                                              ' • •
                                                                 1""N                         To
                                                                 1
                                                                    .
                                                                                                e.                                                                 b
                                                                                                                                                                    a            •                                   t
                                                                                                                                                                                                                     .t "


                                                                                                                                                                                                                                                                                                    •.• ... • • •-                        1.• :••••• ,..1/4.                                              1 V."' 0.•••
                                                                                                                                                                                                                                                                                                                                                                                                                                                           4!.?               34- •                   "                            14 C.•                                 L3.                        4$•-•;               inv                                        la:5; orar
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     4.%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I                      .:V.t                  •'.7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                          •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :‘4

                                                                                                                                                         ••••                                   •                    :                 "
                                                                                                                                                         •:   •                  II
                                                                                                                                                                                  "                      .• • •
                                                                         1                                                                                         •-•                     I.        e           •               •j'

                      ••••1 0.• •                    • Nem. ••i 2•14 ••• % .1; •                                                  SI            eV                                                          .                                        ,                                                                      •••           •••• •c•••
               C•r"-• nj                         .       '.I   C••• • e •                                                                                                                                                 S. IN • •-••a               5... IA.                                                                                 ar.

                                                                                                                                                                                                                                                                  •                                                                                                                                                                                                          •                •
                                                                                                                                                                                                                                                     "rs. Cy' et    .rz‘:y•                                                                                                                                                                      C'S                                                                                                                                                                                                                                                                                                                                                                                                            •            •                       •
                                                                                                                                                                    .7; t:                                                                 Z                                                                                 I. 1:;:14                                                                                                                                                                                                                       I-17' Pa 62:1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .,                                                                                           `%.• 1•`"' -4•46 1••••••••                                   ••?jur        •••••••                                                                                       3                • -.3
                                                                                                                                                                                                                                                     *t!  ••••....:                                                               • '•                                                     10,4.                                      •-•                                                                                                                    V.;51                                                                                                               !CI. A                                                                                                                                                                                               is_:
                                                                                                                                                                                                                                                                                             •.1.    er
                                                                                                                                                                                                                                                                                               1   • mm
                                                                                                                                                                                                                                                                                                                                         gr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        "h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                'erg                                         •                         -1.1•••••• Orr..   .prin; ,14.1•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . , tele IL                                                muin
                                                                                                                                                                                                                                                                                             4 ail • a                                    .                               •              r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i.. • 3. ...37 %.•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   • le.: ( .4% •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ••-                                      •           •• 4• ••••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '•wm•                      ••••           1 4.•                  ;‘,41.• 4? c• ••• Ie.,:          5...:                                                           •,••4                   "k                      if:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •       40.1. 6.••••        •

                                                                  c:                                                          e:`•          .
                                                                                                                                                          :"•-•
                                                                                                                                                         •s' .1"
                                                                                                                                                                                        71e t)
                                                                                                                                                                                  ov..6 •••••• :14.•
                                                                                                                                                                                                                                                                                4&
                                                                                                                                                                                                                                                                               01.
                                                                                                                                                                                                                                                                               „A                            'Lao                            .3:C.;
                                                                                                                                                                                                                                                                                                                                                                 s• -••                    --                   re. c:/./ •••                szc car                                                      '1".
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      3•_.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               e•- %                                                       r t:17%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..:-                                                        , c„,                                                               S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       la:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                sr , •(.1 55.• • IS ,••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           4..11 04

                                                                   ••                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •                                                                                                    3-
                                                                  'co 'r
                                                                       :e::i
                                                                           1• ro:a                                            e
                                                                                                                                                           • •
                                                                                                                                                          ev.. 3..4.
                                                                                                                                                                      17 7 ' I..17-•••'-
                                                                                                                                                                     41                                                                        • -.                                          a‘r•
                                                                                                                                                                                                                                                                                                                                                          •• •
                                                                                                                                                                                                                                                                                                                                                    N.,a• %                        %
                                                                                                                                                                                                                                                                                                                                                                                         . e..•-•;•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            IN, C.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  LI'                    .r .        ••••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (•:" •r-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            cs.c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •fl..? •:•••:.•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     di t..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           'el.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,,,         •           .       . . ",
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          • .
                                                                         I.                                                                                                          •c                              ••                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -               Jen                       -.- • e ••.41•;                            .   •        e •'•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       • •                ?se •             •                         .f                        .
                                                                         1                                                                                                                                                                                                                                                                                                                *zi                                                                                                               7:"                                   1!" I:                 c'                                                                                                                                   b                                             ".                                             .           •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1/44. saw                   W        ••••1/4t                                                                                                                                                           •••••••• •-••• N   1 1.11                                     %             •..•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •••
                                                                                'a                ....
                                                                   r .;          :c                 :                          ••e s•fi..k. 4... e_ ••••• ..:-..., ese et, • ... 4-• ...2r, A., ..                                                                                                                                            N•ty% ."•7211. 61.1.1                                   tele                                                                                                                                                                                 •••
                                                                   ...
                                                                  %..•. A. ..4 .                                              !.
                                                                                                                               " .5..:. .04 5.... .; . 4..1 c .•5 ... .... 1:
                                                                                                                                                                                                 .......b
                                                                                                                                                                                       -.1 Y.. I.•.                                                                 •..                                 3, I.: 11.:.                         ..3.c 3.3       I. .0                         4..                                        .4..                                                                                 cirSe                                                     • I. •                            eN 43                            •            IA;•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            • e_z, (cc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    owl              Nre • •••••                                                                                441•6 •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ••.:4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .                                                                              73.?; e•-••                                                                                                                                                                        %•••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        e                                                                                                                11,
                                                                                                                                                                         •
                                                                                                                                            •
                                                                    75         66• • •        • •.:
                                                                                                 -I ••                                     lr• ;VW •••                           •••••••
                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                 r•
                                                                                                                                                                                                                                                                                                                                                                                                     r                                       -64 '. 48 ' I
                                                                                                                                                                                                                                                                                                                                                                                                                                                         . C.: .".7.                                                                                                                                  6-16       • cv                                                                           pp                      .0. 1,•• C• •                       ••• .. ..4••;41                                                                        sr-•         ••P ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •"•? •••1
                                                                               •••••                                                        :•„ es ! •                                               •                                                                         6..1.                .        1/4 .11.                                                                                                                                                                                                                                                                •61,'N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    o•r                   , •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ;            . • - •..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      44171:     •                                            • •                                                          5       • .211. •C••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                • c•     ,1•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   a •a• S. a 1. .
                                                                                                  ...•                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               es
                                                                                                                                                .5                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •
                                                                                                                   ,•                                              r. 4 3.                                                       .4 C.                                                          .4                                                                                                                                                                                        S' .1 )                                    .fle                    ••162              •                                :•••"(                 `16"a                                                                -.--                 •:.4;                                                                    ••••,. 0,•••                                                                @L.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1- •               3 Y. 1"                                  •',                                                  •ICI• C..-           ...S. .4-.4                           .
                                                                                                                   •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •••
                                                                                                                                                                                  "'1                                                                                                                                                                        •
                                                                                                                                                         •••
                                                                                                                                                         •
                                                                                                                                                                     •
                                                                                                                                                                      •             1,                                                                                                                                                                                                                                                                                                        .••                                     is; • ••• NS.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •                                                                                                                     •            et                • e•                     •         ..                                        .C...
                                                                                                                                                                                                                                                                                                                                                                                                                                                          (4•4 •.:44                                                                                                          % 1•••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *a. L ai                                                                                    • ••                                                                                                                                                                                               ••••. do'. NC
                                                                                                                                                                    ••;•1         •:1;•                              :r.                             43.7 .4.- .r4                                                                                                                                                                                                                        . • fe•Ii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           15, •• 11.                                      •            •            • al             d ine           j.                                                                    t. a.                         3". 13'.;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                elm• • U.c.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          m                      s.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 4                       L.  1 1:71'            ••

                                                                   ••               .                                                                •                           •                                                                                                                                                                  •,                                                                                                                                                                                                                                 3 .
                                                                                                                        •             '• :7                                      cv •                       z                                                                                                                            a•-•                                                                                                                                                                                         •                                                                                                                                                                                                                                                                                                                  fi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .          •
                                                                                                                                                                                                                     :•1
                                                                                                                                                                                                                                                                                                                                                   .4„               7) • d.                         ••'-`,
                                                                                                                                                                                                                                                                                                                                                                                                     A . • T-                                                                             ;el                                                 7. 1.".• •                             3 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .,  7-"c                                                                                     ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                "4"..14.14••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                54• 4 • •                    ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ••• ‘• 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •                   e•                                                                                                 .--•.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .3 3 JO. C                                                                        ..;• • .4)                            R   .
                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .          •
                                                                  .r. sni :V. eV-Ur                                                                                                                                                                        . •j•                .• •            1•                                                                                                                             -r            '.• 17 4c .473                                                                                                                                                                                            ...p.c. 3,                  9"7:6                          •               1.4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •          ••••::.1 "ors
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            • •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           `re  ell
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                , "14,°1°
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    • er-
                                                                                                                                                                                                                                                                    '••            • • • ••                                                                                                                                                                                               5.. •                          • ,:                                                        .• . es-                                                 .3 .4.•:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ----•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .6 .3. 3                           4.0 %.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •    r

                                                                                                                                                                                                %                                                                                                                                                                                 •I                      4                                                                                                                                                      ..:ti           •••
                                                                                                                                           *".1*
                                                                                                                                           %.6:1;
                                                                                                                                                                    •41:16 C"III• AI.° '111% •4•1
                                                                                                                                                                   •4.--••
                                                                                                                                                                     '      '4% 4       42' 6.a...                                                                                                                                                               Nr)                     ; 5 2                                                                         •                                  s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1.1                                           •••• ".•five.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '4'1 :1.4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..Z•••                            •P.                 X
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                •
                                                                                                                                                                                                            f                •                                                                                                                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                             w, • mi         il.•• • p • a. 3 a                                                                                                                                                                                                                                                                                                                                                                                                                               •
                                                                                                  Z:74 7.•-•                                                                                                                               o                                                                                                                                               cc• Mil Is
                                        •                                                 .                                                ..             •••• 1.• la es                         so .                                      '•; J . J. 1%42::
                                                                                                                                                                                                                                                                 •• ;II     ••• :e                                                                                                                                                                                                                        Loh. It 'cit."-                                                            J. •61 44.                               ... .4 .8'S . 1*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             r.
                                                                                                                                                                  •
                                      •::                        1OS ••‘'... P.' • .1%..• ••••                                                       •   •••‘.. JO%              04.1"••             •                                                                   S11
                                                                                                                                                                                                                                                                          1                                 t•                                     ;••:4                                 ."•••••
                                                                                                                                                                                                                                                                                                                                                                                                                           •                              •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..1•446. 4%.1„ 6•41:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                      •                 C              <                 •                       C                                                                                                     .•
                                                                                                                  •.                                                                                                                                                                                                                      •••••• 1
                                                                                                                                                                                                                                                                                                                                                 ••••••11
                                                                                                                                                                                                                                                                                                                                                        .                         ••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Ca.                                                                                                          •:•                                                                                                                a"

                                                                                                                   ...„                             V 3 1\         V 1c."                                17'             •       C     •
                                                                                                                                                                                                                                                                                                                                                                                                                                             r                     3:4,?                                                  .04 ;;;;;-..
                                                                               ••                                                          "-me                    v•• ,• ••i. iersi •••                             pen                                                                                    (Hi                                                                                                                                                               a 1%.,,.•                                                                                                                                                                                                                                                                                                                                                                                 )Th in ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Fr?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               b.-7' "...Tr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ****.                                   * * *** aaaaaaaaaaaaa
                                                                  ,44,44

                                      .6
                                                                                              :.3 r'yr)
                                                                                              ;
                                                                                              1
                                                                                                                                           1N wy
                                                                                                                                                                             •                  5.•-•
                                                                                                                                                                                                                      it
                                                                                                                                                                                                                      • '0' NY')
                                                                                                                                                                                                                         ' •                         N'S••           •   •
                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                         fi
                                                                                                                                                                                                                                                                               N
                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                               A            ‘••••

                                                                                                                                                                                                                                                                                                ••..
                                                                                                                                                                                                                                                                                                                            %•
                                                                                                                                                                                                                                                                                                                             •••

                                                                                                                                                                                                                                                                                                                           • al
                                                                                                                                                                                                                                                                                                                                                                              v           tC•vi. =                         a                                          ••••   '•:•re
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 %-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .                              "I • c••                            7" C4 .161 • 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         41 .4;7.5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2.1•444
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -So? 4 1-•                                           ••• 1,%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .•;‘.                e.               •..•                       1/4 .                  ...‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !.7&I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            °S . •Cd• 10a, ••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           res     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   eq.°
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                                    )'•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       IA   •                          • es•-•    '

                                                                  ••. 5                  • e.
                                                                  % •                    .• • ••                              5   .                  • 164
        ;'•                                                                                                                                               . r
                                                                                                                                                         c".• • ••• %A.                                              • -                   Cy                       •-"•` a' 11:                                                                                                                                                                                                                                                     •:tt         •: ;Iv--;                                          J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     cis         va
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   t..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •s •          a•            •             a• • •                       a.%                                   v• .                                                              3
                                                                  z.                          •..;•;"                     •                                                               4 3....,                                                                                              A           ...der                                                                                                                                                                            %            C.                                                                                                                                                                                   k••‘.                                                                             1•‘`',
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            r 37:_c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ea                            NV.          •:-•• .•1•1                     44 • ••••5 • ;a:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  445.
                                                                                                          •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •                 .5                                                                                                                                                                             es
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •4-44 :•-•• S-0;:t                                                                                                                                                  a .r..„
                                                                                                                                                                                     n (4)                                                                                                                                                                                                                                                                                                                                                               • la) 1.3. .)•                              •••         l*c -re                          d.,                                                                                                      rr.                              w,r
                                                                   A •:"::                                                                                                                                                                                                                                  4.17.e%                                 ref? via                                         ;In                   • • -.1                                                                                                                                                                                                                                                      13.•                ;#6.'                                                                                                                         •            .. •                       .     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .        e...•                              „:••••••••                                                                                                                                                                                                                                                                                  1.•                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 fir •        : .1••
                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .•
                                                                               m- •                                                                                 •11                         C •i•                                                                                       1.7                             141 see
        •                                                                      4.1•A • Xi -AA` inc.                                                                                                                                                                                                                           ' so                                      11„ 1.4 ?•
                                       i•                                                                                                                                                                                                                                                                                                                                                     •.                    4„,
                                             •
                                                                                                  •
                                                                     .1•1,"•P•••                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .•
                    •I.:C•..:e• se%
                                 • C.;
                                     •
                                                                                                                                                                                                                                                                                                                            ..c. -•          • '
                                                                                                                                                                                                                                            17 1                                                                               '         annalnanin
                                                                  34'73 es                                         c_s.,                                                                                                                                        1.>                     "7:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .•
                                                                                                                                                                                                                             I. •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r.
                                                                                                                                                                                                                                                                               v.,31      •••

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            r*                                                                                                                                                     •                    4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1.•  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •                                                                       •                                 .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           0141-•                 'es •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            %              r    ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 p                                                                                                         • I,: ;                                             ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           41. •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      • Vey:1/p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •      ••• • .1-6" •••••                                                v'.• •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  fi....1.:4"•'•                   %/a
                                                                                                                                                                                                                                                                •


                                                                         a                    .                                   •                       a,                     c •c•:. • ' •"*" "" g.tc. • e c /•••'••
                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                       .                . •
                                                                                                                                                                                                                                                                                            e.7.0 o• -• 30:-. • •                                        •                                                                                                                                •••••                                               se%
                                                                 ••• •,                                                                                                                                                                                                                                                                                                                                         tlf.
                                                                                                                                                                                                                                                                                                                                                                                                                  ' -Jo, 444 "" 4t=4;                                                                                                              • el
                                                                                        fir fr•• 1I• ' as •                                U.S                                     e.     • .••• et7 I... 'RA ;:*                                                                           •, c•;•:          -31                                                                                                  ..6•••                                 :"...•• •                       ;...•1.                                              • • 13 1;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .




                                                                                                                                                                                                                                                                                                                                                                                                       ICE - 0295781
                                             HIGHLY CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER                                                                                                                   Case 2:17-cv-11910-MAG-DRG ECF No. 457-7 filed 10/23/18
                                                                                                                                                                                                                                                    20
                                                                                                                                                                                                                                                                                                                       PageID.11558          Page 5 of




                                                J:.                                                                                                                                                                                    •                     t
                                                                   •(''      •                                                                                                                                                             :VA "6 52.• le;        4
                                .'.1• •••▪: • • •.a••               9a0.:
                                        A.. .0.       •                     • C.




                                                                                                                                                                                                                    •••-• v•-•••-•                                                         }
                                                                                                                                                                                                                           sr.s. *sr
                                                                                                                                                                                                                                     %aro                          I               { ••.
                                                                                                                                                                                                                                                                                               64,
                                                                                                                                                                                                                                                                                                •    • •-
                                                                                                                                                                                                                                                                                                                                0.1‘'         esi             e
                                                                                                                                                                                                                                                                                                                                                                                                                                                    8-.
                                                                                                                                                                                                                   It, •                   • ..0   .•             ••••            J            J5.                              t.:•       ;ftbk                           1.1:•••• 1



       C       ••••• • ••                   */:       ‘41:         p                                                                                                                                                                               -.                              ,                                                                          .;                        .                                                                    •
etsn                                                                                                           . -                       Z.'                    1.17. n
                                                                                                                                                                      e .•        --"-g                                                                           •e•••
                                                                                                                                                                                                                                                                    10                                                                          4 ':'•-•• ,6•4                              %.          5`, 57    •   •                  )
 •     SI .8   ea • 1•
                       •
                                                                                               Za""%sr
                                                                                                    ...bS4-458:6".1::.;                                                             •         •-•       '• •                                                                                                                                                                                                                                    4^J           •         .0
                                                                                                      .16                                                                                                                                                                                                                                                                                                                                                                                                     4..
                                                                                                   • •86             •• I
                                            ▪     11140      etr   sang                                                                                                                                             e•et                                     •     '                                                                                                                                                                                                                                        0,1-v' .
f5•-•C y•N                                                                                                                                                           N 1                                                                                                           •                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                 4;;.
       sive°. In            •
                            •
                                                                                                     • • ••••.1.• %.
                                                                                                ••••••••
                                                                                                                                         •• •                        0...
                                                                                                                                                                                  6:1`
                                                                                                                                                                                                                   )       •                       .r•-•
                                                                                                                                                                                                                                                     ..14    r: --t•-                                k
                                                                                                                                                                                                                                                                                                     b").   r.                                      C..            ..•••                                         sem: 4.•
                                                                                                                                                                                                                                                                                                                                                                                                                               .1.":0
                                                                                                                                                                                                                                                                                                                                                                                                                               %leer         or b
                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ••1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                               •        I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       rah   g.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  3   .0.c ..e.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           taant

                                                          )0 V •••                                                                               ••                               .• .•                                                                                ..                                                                     .•.' '          ".•••.'
                                                                                                                                                                                                                       es s • • ea F
                            }                                                       .641               .4        • s ;;I
                                                                                                                                                                                              rel•• •
                                                                                                                                                                                                                                                                                 •ese
                                                                                                                                                                                                                                                                                 )... :e.••                                                                   ••                 • -•:•
                                                                                                                                                                                                                                                                                                                                                                                            , 05
                                                                       •-s:0        •     :a.                  :•-• • •              •
                                                                                   . •.••••• .••• •                            .ti        ,4
                                                                                                                                                      ••                          ••          a                     ••••.'.••• ••• as .•                         a a'
                                                                                                                                                                                                                                                                    s%      .•..L     ?a • h-
                                                                                    ty. ..• •,..•.
                                •                         :Me •                                                             .111.•       •       11.11 •   ,b                                                                                                                                                                                                               cr.                                                                                                              .•
                                                                                                                                                                      • ..kre‘c     •     •                                                                                                                 211°4   :'•es                                                                    •                                    • ee                      sl•-•••%   eac
                                                                                                                                                                                                                                                                                                                                                          •                                                            •C‘Pe
                                .711
                                 .     *. •                        •:114;s..si's• •a:cs        3.14    .er      r.                                                                                                                                                          .14                                                                                                                    e•   t
                                                                       A 5 •4                                 . 0.                                          •                                                                                                                                                                                             •                 &law1,n '•.!.
                                                                                                                                                                                                                                                                                                                                                                                       . 2.14
                                                                                                                                                                                                                                                                                                                                                                                           -                '                                        s• r••••                         rZ.r M. .•   5   is
                                                                                                                                             •




                                                                                                                                                                                                                                                                                                                        \arlal.•••••••••••••••}••••••••AAJM.W.......




                                                                                                                                                                                                                                       ICE 0295782
                                                                                                               HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                    Case 2:17-cv-11910-MAG-DRG ECF No. 457-7 filed 10/23/18
                                                                                                                                                                                                                                                                                                                                         20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                PageID.11559                   Page 6 of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •




                 .1. ••..•                'A' • ".•            • ""




           I.             •         4•     .••    • •• • •          •
I• • •      • • •     • •• •                    • ••.      ••• • • •
.....      .••       ••• •••       •    • • .• .•     •• ••"4"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •                         .. .. .            :..;.




                     •••• • •••                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •    ...                                                                             .....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            • .
                                                                                                                                                                                                                                                                                                                                                                              .            ................... 0 • a • • • a • • • a s 4 • f • • • a • ..................



                                                                                                                                                                                                                                                                                                                     ....                                                                                       .       . .•. . .                                                                                                                         ' -•:•:.                                                                                        . . .. ...
                                                                                                                                                                                                                                          :                                                    :•:•:•:•"/
                                                                                                                                                                                                                                                                                                                                           •




    • ••••••••••••

    •
    •
                                                                                  $'.11
                                                                                                       ..•••••.-.                                                                  •:.•'$' :•••:


                                                                                     ee ••-ee•               '• •••••        ••••'. :                                          . ..; ". • 4.. 1:•        •: •        - • ••• '-'• • •'
                                                                                                            Y.., •            e.• - 1. 0.•             •        • • • • • • • • • • .•         Y. I' 1.. '•'  ." "I" pc.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •     •••• • ••          I"P
                                  5:.                                                                                                                                                                                                                                                                                                                                                                                                                                •! '..•             ••-• .1.: . •                                                                      •• • •••                   ••   •




"       '8. ...                                    •.•.•              • • ... ;I. ,                                                     ;
             .0 •      r.                 .••••••••• •         1• •     •• a • I• •• •        ••••
                                                                                                                                                                                                                                                        •..


                                                                                                                                                                                                                                                                           • ••:1             •
                                                                              sr •                   •...• ..•             & •                ...• a   I F:a                                                                             •
                                                                                                                  •••• I.                           s . .                                                                                                                                                                                                   •            •.
                                                       . .... . •••• ••• Ye •             .•1 • • •••••• • •••••••••••• ••
                                                                                                                         •••• l•     • ••••    •••••. •• ••




    •

                 ..        .•••• '.1•.-. • .'.     ••••• ' • ' ••• •                                                                                                                 •       . ,               ••-          ••--    .• • - • .•                                                                                                                                        e                                                                                                                                                                                                           . ..
                 • • • 5..     ..•.•...• ••    •••• •      :•:•:.                                                                                       -6 .• •6:-.• • •         :          •• .                                                              . ...•.•.                                                   •
                                                                                                                        ...C.. :•:.:
                                                                                                                                  .7 --I          :...:•.•




                                                                                                                                                                                                                               • • •.    .

                                                                                                                                                                                                                             5". . 0:8:8:
                                                                                                                                                                                                                          • A :a.7      • • •                                  •    . •••.




                                         • • • •           •
                                                                                                                                                                                                                                                                                                            .•            ••••                                                                                                                                                                                                                                                                                                                                    .••••
                                        • ••••    •••• •       •                                      ..
                                                                                                       1        .              •.•                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                          ••      I. ••                 •••   •                      ••••                                                                                                                                                                                                                                                                                                  •••• .       .    .     ••••.•: 4.•




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5: •:.•              • :Z.' ;;;;:.                            •

                                                                                                                                                                                              ..:•:               .      .•• :5:••: • -.*•••...
                                                                                                                                                                                                                                        .                                                                                                                                                                                                                       .• .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       • .                                                                                                       ••
                                                                                                                                                                                                                                                                                                                                                                                  •.                                        ;..;                             •••••
            r•                                                                                                                                •                                                                        .•       •:.: '                                        :'                                                                                                                                                                                                                                               .•              :               • :$

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          0:•• • die
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .0; 1,1 .                     .                                                                                          • I • •

                                                                                                                                                                                                                                                                                                                                                                                                    . .                                                     ::'.•                    .........                             .        ..• ••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      • ,...                                                                    .,•;. .•           e 5.   ••• • • .5...5. ....•                       e.   ;.•             $     .. e ...




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •   .. ...                                  ...is .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .• .
                                                                                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .• ; : .I.•                V              '-'•'

                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .....„.•.••••                                                                                                           •




                                                                       ..•.••.                   .                                                                                                                                                                                                                                                                                                        •:.'• •::.                             $"•        • •
                                                                                                                                                                                                                                                                                                                                                                                                                                                            :                                                                                                                                                                                                                 : '$:                  •"•         .5
                                                                          . .             .      .                                                                             .:
                                                       ..                                                                                                                                                                                                                                                                                                                                                                              .•.$


                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .           '•

                                                                                                                                                                                                                                                                                                             •:•                  -.1. .
                                                                                                                                                                                                                                                                                                                                  .            .                . •••••..                                                                                    • • .

                                                                        .•              •
                                                                                       -.••-                                                                                                                                                                                                                                                                                                                                                           .•                                                             •••••I 4."1: :; <   •••‘•    . 51

                                                                        •• '• '.•'• 5: • •
                                                                                                                                                                                                                                                                                                                              .      •
                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                               •     I      •
                                                                                                                                                                                                                                                                                                                                                         4.1.
                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                    4,
                                                                                                                                                                                                                                                                                                                                                                                                          11:1: :1.
                                                                                                                                                                                                                                                . . .    . . .     . . .      ...............               . . .       .• . ' ....                 .• .



                                                                                                                                                                                                                                                                                                                                                                                                    •     •-•                      •          • •••                                                                  ; 1./ ... .e .e.•••-•:": .•                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               " "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       . 1 •
                                                 ........                      ,•:•:•                   •••:.    ;••••

                                                                               5:•!•'                            ••-•                                                                                                                                                                               .   ..                                                                                    • •       ....                 ...                 .          .        .        .      .         .       •    . ...............



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  . . .
                                                                                                                                                                                                                                                                                                                                                                                            •        . .....         $:$         ••••••••••: ••:                                                                                                                                                                                                                   .      .
                                                                                                                                                       •   e ....C4 •••
                                                                                                                                                                      • ••:•• •••:%::::•:
                                                                                                                                                                                        .:11•:•:         ;
                                                                                                                                                                                                         1 1
                                                                                                                                                                                                           . f••
                                                                                                                                                                                                               •••
                                                                                                                                                                                                                 ••••••
                                                                                                                                                                                                                      •         ;la • •
                                                                                                                                        ..E.m,......E.....,..E.,........•...•••••• •••••••••••••••••••••••••.• ••••••••• •• •••••
                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                        if •:
                                                                                                                                                                                                                                                            1:•                  ;S:..giV<:e•:.
                                                                                                                                                                                                                                                                                              •••• •••••••• ••••••• • 04.
                                                                                                                                                                                                                                                                                                                        ;:•••:
                                                                                                                                                                                                                                                                                                                             ::::•;•
                                                                                                                                                                                                                                                                                                                                   •••• ;•
                                                                                                                                                                                                                                                                                                                                         •••
                                                                                                                                                                                                                                                                                                                                           •;•:
                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                              . .... ........ .......•••••!••••••••••••••••• ••••••••.•.. ..• .•••••••••••••••••                                       •••••.•••• • ••••••••••• ,ii•• •••••;>.;•••••                                                                                                                                                                                                                                                                                        •-•
                                                                                                                                                                                                                                                                                                                                                                                             .•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •                              •.
                                                                                                                                                                                                                                                                                     '00 . •••••        .1:• • • • • •• •••       • •#•• • 10• 1!••e• • • ••             ••• •••."        .e                              •••,.... .e                                        • ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     y                                ,e
                                                                                                                                                                                                                                                                                      ••.,7•••:•:           • •••: *.'                             .!•!•••:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •




                                                                                                                                                                                                                                                                                                                                           ICE - 0295783
                                                                                                                       HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                                                        Case 2:17-cv-11910-MAG-DRG ECF No. 457-7 filed 10/23/18
                                                                                                                                                                                                                                                                                                                                                                                     20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          PageID.11560                Page 7 of




                                                                                                                                                                                                                                                                                                                                                                                                                 •:•., ; . mu ; .

                                                                                                                                                                                                                                                 .            g: • ..                      • •    • .;                • • . • • • • • • •.•   • • I • • ••
                                                                                                                                                                                                                                                                                                                                                    •   ••••
                                                                                                                                                                                                                                                                                                                                                                                                           • •                                                                    ••:;•• :".••.•..••••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •••••




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •


                                                                                                                                                                                                                                                                                           „::                                r;                                           •                                             ;: ';;;'•
                                                                '•!:                   •        .;.;;;                                                                                               • • • ••-•                              •            •                      ' •:.•;.;.                               .               . . .........

                                                                                                                                                                                                                                                                                                                                                                           .                       .                     . ...:..                 .                              .          ..                       .. •

                                                                                                                                                                            •

                                                                                                                                      .7.                                              •:••; ...;. ; .-. ;;"•-•;.7r7 .;.; • :.''.;77.';7                                                                                            :.:...:                     :e..:                                            • :...:•:•:.                                                                                                         •.•

                                                                                                                           • . .
                                                                                                                          • 4..- 4?..•••.•:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •:             :•
                                                                                                                  ••       ••••••••-;:.;.•
                                                                                                                 ..       .• •. e.•••••                                                                                                                                                                                                                                                                                                                                                                                                                                      .„                            ......
          . :. .               ;                                       :••••



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     „•                     ::•:. •.         ••                                  •                                • 41
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1 .1•1 ..••• ..•..•. •           ••    .0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ••,                     ..'.        .               .'....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        • •                      •               • I.:      I: • •




                                                                                                                                                   •••:•:•.•:•: 'se :!•!,' ;•:.'                            s:               :.•                     • e. se. !see. s'.                                   •                              •• •• •                      • •                               •• • •           • • • .t         .           •       ••

u •
 .
                                         •   I         •
                                                                  .            •                                                                                                                                                                                                                                                                                                                                                                                                                        •                                                                    • •.                                                                                                        . • su • ' '        '                                     •                                        •
                                                                                                •                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •                                                                            's '
                                                                                                                                                                                                                                                                                                                                                                                          •                                                                                                                                                 „ ;                                            .•••            •                                                 :::';:f•••;;;").•
                                                                                                                                                                                                                 P: • •:•:.                                                                                                                                                                                                                                                                •                                 0..                                                                                                                                                             ...........;..... .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..                                                                                                .
                                                                                                           :••-•••                            ; :•:. •••;                                                                 :::•:::•                                     7;                                • :.; ;•••• ;.;                                                       •' ••' ...;: :•; .:::-:-                                                           ....   e'r  ..  ::  ::.   -. -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                . '...-::    .•'•:.: :•,.. :•_•••,.• .1. • .••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . •;; ,.. •. !; ; ..74;•,-7  :   ;;.; ...... ;.• e •;....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . :,..... ;.'" • • ..  ;.•.... • • • • •
                    •
                                                                                                                                                                            :e.; .'•:•'-;•:•:- •       •                                                                                                                                                 ..•                                       . ,                     : :•'•: ::: 's..• :....:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ...
                                                                                                                                                                                                           •• .• •                                                     7••                       .t.•••                         .                                              . ,.. .; . ,..: ;• -.......,••........, . . . . ;:•.„..:„; ; ::::: :"...• ... ., :.; ; .:07 .. ;.; ::;,; :,;:;•.•;.;•••:::'..1. .:, .:::' .;.;:;••:;,...." 4.:;'.; :..:..!;.;•.' ::.-..:. 7.;7;..: :.;'. :••..• ';'. ' '             ::.:: .•;.;:'. ;;;,...;:e.... :;:::•.'                                               ....... 'C.'. :;:' ; :: ..(:. ; '; • 'e.'; . ;. • ..‘; . ;. e. •• ••• • • ;••••
                                     1



                                                 •         e;;.• ;.: ;•...••••••                                                              •••• ::•:.                                                                       .•
   ". -:                :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •
.:•••                   :•••..                               ••••7 :.• :                                                                ....;              •
                                                                                                                  .•          „.             %:•:
      .• '',   0. •        "• mi.            •N I .4       ••                      %          %•.•              D' ;               D' '0.'0 •              u • • ‘.
                                                                                                                                                                                                                                             ';'•,;.; • ....;                                                                                                    ;..:. .                  .                        :                  •                                                            • ••••••••••• •         ••••                    :              ;                                    ;•:"                                     ;

                                                                                                                                                                                                                                                                             •

                                                                                                                                                                                                                                                                                                                                                                                                                              -                                                 ..;                             ."                                                                                                                         7.                .:.;•;:"         • :•••                                       •               .       .•                     '          •.   ".

                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                               •              ••           "• '                                                                                                                                                                               .•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ;:           ••.;           .
                               • •


      •        ..                                                                                                                       .1...-.......-.•...•.....•....•..u. ..: .•:•-•. 7 .. : ".•• : : .-:                                                                           „          :-;                          :                      •            :            .;•:;•.,; •             :     '• •:: '•                        :           %            •    •        '•        •                     :••                    : '..• •.                                  •.                      .•                  .            . ..:                                        .                    .              ;     •                            ;'; • ''•                ; ';
                                             •                         . .• .                         •                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •                           •                                      .... . . .
                                                                                                     -
                                                                                                                                                                                                                                                          ;•:.               , :u. :5;              ;                    ;                               ;                                                          •,            .;.,. ;; . ; . ; ;               ▪   ;;        •         . •                       .. . • P.C.. :•*. • :                            : ".,•1'.                   • :•                  u. .1 : : : ! *: •                                  ••• .• ; •• • ;                             ;;;c1;                     .; : : • :                                 :• •• . • •
                                                                                                                                                                                                                  •••• .•.•...•.                                                                                                                                  •


      ,                                                    ,          . •




                                                                                                                                                                                                                                                          •        •                                                     '           •                ;'•                                                                                                              .    ••                                        •                                 .•                                        ••       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •



           .               :.'.7                                                                          .7.                                       •-•                      •:•••-                                                                                                                                                                                                                                                                                                                                               •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .                                               •            •g.'         .         '..                                                                                            . ..
                      ;••;.:                                                                                                                     :e                                                                                                                                                                                                                                                    • :
                                                                                                                                                                                                                      1                                                                                       •                                                                  •    ,


  :s7;! :               ..;:          s'                                                                   . .es -•'"                       ••• •••• • •
                                                                                                                                                                                                                                                                                                                               •.                                                                                                                                                                                                                                                                                                                                             ▪          :
•• ; -•• • • • •.•:. ... .7 -••• 7..:                                                                                                                                                           :s                I-. 7              '               ' ;; 7. .1.                       ' 1% •                                . •                                                                                                                                                                                                                                                                                                                             7:- :;..:                                                               .5*                          ;.'7 •:::
.:e.:                                                                                  ▪. •
              . .


                                                                                                                                                                                                                                                                                                                                                                      ,


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                                  •          .......• •                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •    %                 4•      •           err' a'•        N             .1     4.1 .• •     ... . ..       4.4              . .... ..' •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ••

                                                                                                                                                                                                                                                                                                                                                                                                                                          •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ...........                                                                                         • Nee                                                                .......



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •




                                                                                                                                                                                                                                     •• .•. .
                                                                                                                                                               •
                                                                                                                                                                                                      .                                                           •••7 .1 7.7;                                                                                  • • ...•                      •• .•

••••••••••re...ye:Yoe.%.....••• ...;.. • • .• • • • • • • • • • • • • • • • • • ......... ..........                                                                                                                                , • . , • . , • . , • . , • . ............................................ .. ...• ...• .. • • • •



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .              ;;;•, :                                        ;;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •.• ...•                           :• •:.:. •


                                                                                                                                                                                                                                                     . .•
                                                 •• • • • - •'..te •
                                                 ••                                                                                                                                                               •

  ;•' " 7;:e
  •                                                                                                                                                                                                                        ..I .....S
  •                                                                                                                                                                                                                                                  ••       .


                                                                                                                                    •                               .,                             ..........                                                 •                        4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .            .          .
                                                                                                                                                 .•••:             '•           •'.:                             : • 0..                                                                                                             ••     •••
                                                                                                                                                                                                                                                                                                                                           • • • •
                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                • .
                                                                                                                                                                                                                                                                                                                                                                      s.
                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                           •••••• 1• .• t
                                                                                                                                                                                                                                                                                                                                                                              • •    II

                                                                                                                                                                                                                                                                                                                                                          . .
                                                                                                                                                                        .       ••••••••    .                                                                                                                 ..                                   .; c''•••%. ••• ;44.                                • •• •                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .• . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •••- .                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 e.! -...! :•:•,  Cu:            ..71'•••• ••••:. •••:•                                                                             '
                                                                                                                              15      I.                                                                                                 •                                                                                                                                                                                                                         •▪                      •:•:•••••:.                            -•:.
                                                                                           !. •:-1..••• .•'.           ' ••                       • •:- :s'                                      •_:          :•..:•.!•:....•..                                                      5. •••.;
                                                                                                                                                                                                       .............                                                                                                                                                                                                          ...........................                                                                                                                                   ......•.................•....•....• . • •.. . . .... ............................                                                          ▪. ........
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ........... . •.•.•.•.•.•.•.•.•.•.•.•.•.•.•••.•.••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .•.                                              go.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .• •                          ; ••I". • •.• •                       • •.• . .• : *I .;




                                                                                                                                                                                                                                                                                                                                                                                          ICE - 0295784
                                                                                                                                                                                   HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                                                                                                     Case 2:17-cv-11910-MAG-DRG ECF No. 457-7 filed 10/23/18
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PageID.11561                        Page 8 of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ....;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ••••.I•
        ... . .S.                                  •••.'...                                                                                                                                                                             • .'. • ••••                    e.. '.'. IV     •%'.     .•                                                                                                                                                                                                                                                                                                                                 ... . •
                                                                                                                                                                                                                                        ':' •::•: :4:                   ..••••!•:••:•*•••••:- :, %I.
                                                                             A.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     a
                                                                                                                                                                                                                                                                                                                                     :::::::::::   ::•:::::1::':ii                             ::34::::;::::::::::::::::::i:i$i$i$$;8;8
                                                                                                                                                                                                                                                                                                                                                                                                   -.•.-.-.-.-:%•..$•.. .•:...:.:Cr.a.4.r.e.e.2.0.%%o:0,/,:•:•:•:•:•:•:•:•:•:.:.:.:•:•:•:•:•:•:•7•7•:•:•7•:•:•-fl':':%'•%%%•••:•:1:•:%•••••••••••••••""%%%%%•••••••
                                                                                                                                                           . ,           ,     s   ,     ,                                                                       .........e....,..veceeece.v............0.%....v.v......:.::.:44:•:.:4:4.•.4.0.4.4.4.0.•.<8:%•:•Ve:C.:1:excexce:::::.:.:.7.:.:.7.7.
                                                                                                                     • • • • • . . • . . . • , • • • , . s s , , , . .1 , s 6 s • 6 , s 6 svesss,..s.,,,...,...000000000000........ ...... . . .. .............44                                                                                                                                                              • • . . • ..........................................• .• . ............. . . ..........
     •,••-••••••••••••••:4:•:•:•:•:•:•:•:•:•:.:•:•7••:.,•••••••‘••••••••••••••••••••••••••••••••••••••••••••••••••• ••••:•••••••:.: • • • ' ' • ' • ' • • ' • • • • • • " " "
                                                         .. .. ..                                                                                                                                                                                                                                                                                                                                                                                                                                                         .,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •....        ••.•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :••• • :-......... •. •                                                                                                                                                                                                                  ::• ••• ....• ••.• ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .... • .• •.•.........•.•........•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 % ..• ...• .
                  ::•. 1:',.. .....                                 .•:'           .•!•:•. •:.:•:•:•••••.- ••••••                                                                                                                                                                                                                                                                                                                                                                                                  1       .. . ...

                 : :I     /.1....: •                                ... ••         :. ••••••••••:••• •%*•••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ••!.. •••:•• ••:•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •..•..

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   le OW .0%. gi••• ••••••• •••••'



                         • •           • •         • •         ....................


                                                           ••••:•:.••:•:••••:••••;•7•:•:•:•'-:•*-                                                                                                                                                            ••••:•••••:s                                   •,..• • .                                   •••
                                                                                    •1••••                               !Co!.                                                                                                                          •                                                                   .         .


                                                                                                                                                                                                                                                                                                                                                              • • •1. •••               ••           • •                                                                                 :••                                                                              • ..,•••                      ••-••••••• .;...                 •••• • ••••• Ay. • •
           .•'                                                                                                                              0'.1•;-•••••....••••
                                                                                                                                                                                                                           6.0          • • 0. 4.                                    •;•                  •••• • 00••
                                                                                                                                                                                                                                                                                                                                                   •••••
                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                 ••••••••:•:.
                                                                                                                                                •••                                                             .• .•..••               •••••• CI 1          e...•                                          • •                                     1•
                                                                                                                                                                                                                                                                                                                                                     0 •••• •• •1; .. .• ..                  .                                      0.1%                ••••••• 4...                     ••••••••:•-•:•:. •
           %....

                                                                                                                                                                                                                                                                                                                                                                                                                          • • ••        •
           ..•                                                                                                                                                                                      I.•           •.• •.• •                                                       •%:•' :•:•;•             ••:' •
                                                                                                                                                                                                                                                                                        ...:.[••••• ••:.:8••••:551;
                                                                                                                                                                                                                                                                                                                                                    • • .• •••••• • •••1:
                                                                                                                                                                                                                                                                                                                                                   •:•:•:•••:I.1:1:1%•:•••
                                                                                                                                                                                                                                                                                                                                                                                                  i•:•;
                                                                                                                                                                                                                                                                                                                                                                                                   •••••              •
•:

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •5                                                                                                           •       ce.• ••••.4.. -,%.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •••
                                                                                                                                                                                                                                         .•                                                                                                                                                                                                                                                                                                                                                                 ••••• :C.'.                        • •                                                                                                                                                                                                                                                              .•                                                                                           ..• .•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1.                 •••••                 •••••       •••                                                                                                                                                                                                                                                                                                                                                                          %••••••••••••••.•.• •••.".•.•
                                                                                                                                                                                         .      •      • .% • ••• •••                                        C''' -;•                                    .
                                                                                                                                                                                               -.%•.• •••.• ••••• ••••••




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •                                                                                                                                                                                                                                        •17.-,•••
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .•                                            .                                        •.                                                                                                                     •r•.••*-                    .•••:                                                                                              I.:                                                                                                                                     1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ••••                                                                                          •••••• • ••• • •;•:••••r%,4 .•..•                                                                                                                                                                                                               •
                                                                                                                ••:••• CC. . .                                                                                                                                                     Cr* •••• • ••••••••••••ie                                        ••••••.• • ••                           • .4 %
                                                                                                                                                                                                                                                                                                                                                                                        '.•... . ' .•••                                                                        •:•:•:•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •• •       • ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •••••• ••• % • •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            • •I• • •• .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .•.• • .• • • • '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                • • ••••••••••• • •• Ir••• •!•:•••;•••-•'• •••••••• ••••••••••• .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ..••• • • • • • • '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ••••     ••••• .••••".`...'.••••• •                                                                          •
                                                                                                                                                                                                                                                                 :•               .1:-:• ••.•.•••:•:•"•:••>.                                        ••••.• ••.••

                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .1,                                                         %        •                                     •:•••.                                                 .."..
                                                                                                                                                                                                                                                                                                                                                                          •••••-•-•••••-. •••••:. .4:•••                            •:.
                                                                                                                                              •••, -.•••          •                                                                                                                                                                   -g•g- $••••••
                                                                                                                                                                                                                                                                                                                                      •••                         •.. •••• •.% .5                  % .• ••••                                       %a      •:•••                %.%                                    ••••           ••••••••• •••
                                                                                                        •:•:.                                                                                                                                                                                     ?•••          .•



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ••    14 • •        •••• •      •        • •          •• ••• • • •!h.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1.
                                                                                                                                                                                                                                                                                                                                                                                                         •.„ 1,• •         se.% . 5. 5 f,                     O.      .•                  ••••-•••••• • •••••                                                                                                                                                                                                                                                                                                                                                   •    •     • • .• •                         • • •• ......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       P..1.                         1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •••         •••    ••      •
                                                                                                                                                                                                    "••.•                  :•5          %:.          •:.                •::                                                                                                                                                                                                                                                                                                                                         •• ....•.. .% • e•                         ••
                                                                                                                                                                                                    ••••..                                         .•                                                                                                                                                                             •••••!.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •                    .•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         S.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ••••••• ••••           ••••••• •••••11                                                  ••• •• 1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •          •      $••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           • .                  ••• .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I •
                                                                                                                                                 .         •.      ••                    .. .                                                      • ••-•                                                                               .•
                                                                                                                                                                                                                                                                                                                                                              • • • I                                •;I • •• ••• •• .••• :. /1. 4 ' :.                                                                                                                                                                                                                                                                    • ••• • . • •                                                                                                                                                           •••• .511_11.SP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      • ;I      ••••       ••••••     .•..     .•••••

                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                                                        V
                                                                                                                                                                                                                                                                                                                                        • ..
                                                                                                                                                                                                                                                                                                                                            I                                  • •                   •••.•. •...• •.....•..4. 1.C.....1.

                                                                                                                                                                                                                                                                                                                                                                                •       •  ..,...                                     • •••••••                       •••:                                                                                                                                                                           •%...:•''
                                                                                                                          '• .                                   •.•           •                                           •••:-
                                                                                                                                                                                                                           .5.                     •:..                                                        •-•-•                                                                                                         ••   .•                                          • .
                                                                                                   • • •••••
                                                                                                                                                                   .                                        •                ••           J. J. • J.                                                                                    .:.1 :
                                                                                                                                                                                                                                                                                                                                        /Ole a 1.•4::
                                                                                                                                                                                                                                                                                                                                                  •••••• . 1
                                                                                                                                                                                                                                                                                                                                                           V:•:
                                                                                                                                                                                                                                                                                                                                                              ."•••• .177.V:C..
                                                                                                                                                                                                                                                                                                                                                                      NI
                                                                                                                                                                                                                                                                                                                                                                     . . • . •.       .:‘
                                                                                                                                                                                                                                                                                                                                                                                ir . ....
                                                                                                                                                                                                                                                                                                                                                                                  . .
                                                                                                                                                                                                                                                                                                                                                                                          .•?..
                                                                                                                                                                                                                                                                                                                                                                                           ••                               •••
                                                                                                                                                                                                                                                                                                                                                                                                                           •••• :1'411
                                                                                                                                                                                                                                                                                                                                                                                                                                 •••• /•01 1..                        •••••• ••:•••:• •: g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         el :•:••••                                       •:•!•:. 0.•.•


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •           •

                                                                                                                                                                                                      ..,           . ..                             .,. „...., , . .                               ...                                                                                                                                                                                                                                                                                                                                                                                                                                                                   4.•        .110          •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .8                ••••••-• •••••               •        ••••••                 ••                              • Vo                     1. ••                1• •••• •••                                 •      •     •
                                                                                                                                                                                                                  .• 0 .'. ....                                                                                                                                                                                                                                                                                        •                                                                       'V::: Age :14,                                                                                                                                                                                                                                                                                               ••••••••••                      •••••               •••
                                                                                                                                                                                                     '..•                    .                       .          .. 1.• I.                                                                                                     .                                  •                                                                                                                                                                                                                                                                                                                                 "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •••••• ••.'•          el •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •••                ••• ••• •. .• ... .•         A.%       ••••••• •••••         ••• le•
                                                                                               •••••••••••••' ••••• ••••••
                                                                                                •••••.•....•.••••• % .• II.'
                                                                                                                                                                . • s••••••••..
                                                                                                                                                                 ....
                                                                                                                                                                         • .                        .:•:•••      4.5        II. •• .:87.           .*
                                                                                                                                                                                                                                                                              ..•     ••••••
                                                                                                                                                                                                                                                              ••••••• •.•••• •••••• • •••                       ••                                            :;:':•: ;:;* :':;:                             ::: :                          •.                                                                                                                           .1-
                                                               %.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •                                                                                                                                                               • •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    `•:.•.•: 4.•*. ::.•
                                                                                                                                                                                                                                                 •8
                                                                                                                                                                                                                                         • as .••••••                     .. 5•,,                                                                                                                                                       • 1$                                                                                              •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •••••••.%'-%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -:*.                                                   .•:•:•••••:-•••                                                            •••••

                                                   ••••-•                                                                                          ,..;• .„.,
                                                                                                                                            ..".., .....  .•••• ....Sy. .,....
                                                                                                                                                                            , ,••                                                       ....                             ..., . . ..................•,..., ..... ..5.5                                            ..           ... .1,•....;.....                                                                   ' '4:• :C.%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            6.41
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .. .,41.                      4.11..                 0 • •        F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •••••            •• •• •••••             ••• •    • •                  ••••• . • • •     ••• • • ........ • I •
           •:••••• •;•.• '                                                                                                                                  . 5.1.4. . 5. 0,., ,„.,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •!. .9.
                                                   .•••    .•                                                                                % A •••,                                                                                                                              .......s..% .•..ye:. 4.s...c.c. •.5.- .•-• ...-0,.....                                                                                                                                                               •.5.••   •.•.•
           :4:•%. 5:••.•                           •••...... • • •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    • IN     •   • •••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     • •• •                           .•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .0   •    v .4 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .       • • •        ••       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ••••                                                  ••••
                                                                                                                                                                                                                                                                                                                            .1 1,1,          ..         ..%. 1:• •            • s. ...%,.....:•.                                                                                                                                                                                  "'C*                                          .•              1                                                                                                                                                                                                                                                                    .••••                  ire ••• ..1 • •                       •    •        • •           •         • •••
                                                                                                                                               ••
                                                                                                                                            ....to.
                                                                                                                                                                  ..•:' • •••• •*;. I• ••••. •••••
                                                                                                                                                                                                 ' • 0.•• •'••
                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                              • •       • • •
                                                                                                                                                                                                                                                                % • tl.•••
                                                                                                                                                                                                                                                                                              ..1.....• 4.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..1;..                              ••••• .1.1.                   :IX'. elm            •••••      •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •11.0. •

                                                                                                                                             •• •                .4... ;••••••/......... 4................, ..,




                                                                                                                                                                                                                                                                                                                                                                                                                                                               •       ..                  ..           •        ••                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •••• .1...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •:•                                                                                                                                                                  •:•-•                                                                             ,         :•••:•-•-•:••••                        %         •••                          •...• ••••. •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •....••••                               •••
                                                   Q01:::• •••• •                                                                                                                                   %S.>                    •:•••         ••••          ••• •.41 • •••••             •••             • •
                                                                                                                                                                                                                                                                                                  -•••••          •
                                                                                                                                                                                                                                                                                                                                                        /.% 1%.•••••••...•                   a.      .• %. •:" ••••••.                                        •        •••                • ••           ••      •• •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .           ••• :...:••
                                                                 ••                            :•1• ••:• ••;•;•
                                                                                                                                                                                                                                                 ' .15 .•;•::..••••.•••               :*
                                                     ••• •••••:•••••:••                                   ••••• !•••              • •                                                               ••••••• •:••            ••'••••
                                                                                                                                                                      •            •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .                  ••••                                                                                                                                                                                                                                          •....s..•.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ...... ..•••••••••• ".:                                                                                                                                                                                                                      .44 • ...%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -% .••••• •••• :•:•!.                        - ' "• 'g.:•:0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •'                          • :.:•         ••••;•-•:::. 4, •
                                                    ••••               •
                                                   ••••• •••••••••••• '1••• •                   ••••••          q•••••                                  Cc 81e•
                                                                                                                                              0.1.•• • • • • • • •
                                                                                                                                                                         •     • •
                                                                                                                                                                        • .19 • • 06. 0•9
                                                                                                                                                                                         •
                                                                                                                                                                                            •%••••                                                                        •••!'                                 •S;                      IV,                                            .:••••• ••-,t • •••:•:•:•••:.;                                        ••• •                                                                                                                                                                      ..;..•.                     ••••:- %••••••:••• cc: •                                                                     .        .
                                                                                                                                                                                                                                                                                    ..5.•                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,• •
                                                    111 •   0_11    Ol   eo                     ••••••• Ig• •••••:1!•                         ••• ••• .1• 1      ••• • •••••••.•• •••••••••••••••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •                           ••             .                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ••.   • v.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •                                        .% .••••                 % ••••                                    ••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •                                                                                               .8... .4.          ••••                                     ••
                                                                                                                                                                                                                                          ••                                                                                                                                                             ss                                                                                                                                                                                %. • ,•                         •.                                                                                          .     •             . .                                                 •;•••• .?••••                                                                                                                                            .•••    •,••••
                 A                                               ".. •..                                                                        ••••     .
                                                                                                                                               .1.• • • 1•••••
                                                                                                                                                                      •
                                                                                                                                                                      .0
                                                                                                                                                                                • • • . • • • I• • •
                                                                                                                                                                               ••• •.• • • • •••                                                                        •••••• •                  .• • ••                   J.:•.• -:••• • •                                                              ••    ••• •
                                                                                                                                                                                                                                                                                                                                                                                                                                        '•:•••
                                                                                                                                                                                                                                                                                                                                                                                                                                            •••    .00.4
                                                                                                                                                                                                                                                                                                                                                                                                                                                              55.
                                                                                                                                                                                                                                                                                                                                                                                                                                                              •.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ••••. ••••••                                                        •.        .I                                     .....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . ..• '...        ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .         • .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      % • ',IC %••• •••••.•                         ••• • • •               9.• • •                                      •••. ••• ••• • •••                               ••••••• ••••• ••• ...• • •.•
                     •         • ..1     •     •   of          • "            • .                                             •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          „... .,....                        . I, ....                                           • SIN.. •:::•;:;:•••                                                                                                                                                               ••••••••••:••••
                                                                                                   ••                                                                                                                                                                                                          ••:•••••••••                                                                  :•:. ''..:                      ..
                                                                                                                                                                                                                                                                                                                                                                                                                              C. ...
                                                                                                                                                                                                                                                                                                                                                                                                                                   ••••                                                                                                                                                              Y. ••••..V...•••                        07'5'.';•• '                                          •••• ••. 4.,• •• •••••••••
                                                                                                                                                                  •            • •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          . .
                                                                                                •••••••••:•:-•••••••••••                                                                             •:•:•:•••:•%.                      •'!::•1/.-%•42:.:•:•:                       -.:0•40.• .. '•-• ••••• • •• •••••'.• • '                                                     .• sc• •                      • I• • ' •                              Y.'                • . ' ..........•..:..1....; .., ..‘.... ;                                        VA IV                         .55.5:4:4:•%:.4.:-1. •:-
                 5   .. .:. •:•!•:                                                                                                                         • ....J..: .                                :•••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .• .                             ......                           •-•                         ••••• ...".s. ..• ..• • .." • " • • • • • ..• ..• ...




       ' •%••••••'.'• ••••• •


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •••                                                                                                                                                                                                                                                                                                                                                      .•:%                                   .,. ••               FA •             • • •        • •     • II •
                                                                                                                                                                                                                                                                            .                        .                                        ••••                                                                                                                                                         • •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ••                  ••              ••• ••••••                  •••                           ;•••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       • ••6          "•:•      •:••• •••:                    11     ••••!. ••••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       $ 7•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .     • 0:(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    • • • •• • •                04:1.71:C•••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •• ••::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :• •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .•..1••           •                                                                 •:%...•••                 .. ..
                                                                                                                                                                                                                                           I. :                                                                                                                                                                                                    ..                                                                                                 OA • V                                                                                                                                                   • .'•
                                                                             - /• •                       •:"•••••                               .•••  ••••••••• 1'•.                         .5•                                                       4:                •••••.• ••:.•              ••••                                                                                                       •••,•,...%•••••••••••••••••••••••••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                      •sty
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ••••••                            •••„.. •••••••••••••••••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •:•:•?•••••                                                      „....•       ..•    •••                      • • • •. • •                                                  ••••••••::•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •••••               41• •
       .         •- • • • • •
               ••.••                         • .•        • •         •                • • • •. •          •.•••       ••••.             •         ••••                             D.    ••••••           .••          •     ••• •••                    ••                 ••••• •••••                                                                                                                                                                  ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .. 8,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .. .                   .....„                                                                                                                                                                                                                 •• ,                             . ..     ,                                                       ••• •••                                  ••
                                                                                                                                                                                                                                            .•                      •                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ••              ..•,• s•         , .                       .•      %%ye ,                      .        . ..                                                                                   •••••:•• ••4'.• ••':••••:                   •••••• •• •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,                      •.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ........•... •ge•g• •••.:•••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •
       •       Ye% I:
                    I.                               ....           ••-•. •-. •-•                  I•••.1• ...It% OS% •                                  ••11 44::: ........ •‘‘.....;‘*.:.                                  .0::::       :if:i:•:::;;••• • ::::.         .1
                                                                                                                                                                                                                                                                           1:
                                                                                                                                                                                                                                                                            ••
                                                                                                                                                                                                                                                                             •••••     ••••                         011::::. 4:.
                                                                                                                                                                                                                                                                                         •••* ..:: ..••••• ..il .. .1
           .   ••••••• ley'                         :•:',Ce.:•• •:*.../                            le, 09• •Vel •88:0%                                 ....•...•.. 0 • . 1*•. •••                                                                              •
                                                                    ea •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •                                                            •     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .       .    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w. •.•                               •                                                                                % .•;...1 ......-•                                                                 •            •'-'••
                                                                                                           •••••      CI.% •••                    ..       • -        li           ')        •:'•     ...;'•       ..:           ••••    1:•:•:: •;,                      ,,......
                                                                                                                                                                                                                                                                                ...CC:.                          ••• • 11; ••        .
                                                                                                                                                                                                                                                                                                                                                                    .0.           • •        ••• •
                                                                                                                                                                                                                                                                                                                                                                                                                              •:••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •$                                    .s.                     .,.. .4..          0.0 ••• .1.•;•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •••           •          •••••..•..•.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ...I I.   •••     ..•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •••••••••••••• .•.a." • 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .:::::••••••••••••••••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :$1••••••••::                          .1, .•                     ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   • ..           .                 ••.' ..•• .•. I.• • a.                 •••••• 0:• •!•:•:• •:•:••••                               .•...• .' .         ••••:•.•••••••••••.e.                   % • •• •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           %%I
       .       ••••• ••;•• ',••:* :***
        • .....% •.••••• ....• ..."..,.. %-........•
                                                                 • ••         ••••*•.•:***:                ..... .....:, ..s.•                   :•,...:C.:, ...    :, •!.... ••,4'.• .. • ............                                                                  ,.....                                   .
                                                                                                                                                                                                                                                                                                                  4... • "1:4: • ....::::
                                                                                                                                                                                                                                                                                                                                                                  .`:•••        •
                                                                                                                                                                                                                                                                                                                                                                                                                               •• •                                                                                                                                                                                                                                                                                                                                                                                       •                                         s,                             ••••                                                    •         • ,          ,            •.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ••.•                                          4.1..                                                                      -• • . -••••                                                                       .                             ,; ..•               ••• 0.1 • • •            • ••• •••"•••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •         :•••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . • • •.•  • • 0V'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •                                     110 .••••••

                                                                                                                                                        ... .• ...••••••      .....•                                                                                                                                                                                                                    ••••• •                             4,.. .,•                                                                                           .•••         ••••••                                  C.:••• • •••••..•:•••• ;eel C••••• ••••••• •••••                                                                                                                                                                                                                ••••                                               ••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 h • * • olg.•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               • •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •••         • ..• • • • • • •                                     ..• ..• ..• .
                                                                                                                                                                                . .4:•••.,•,....     .• ....• •••.%,,, .......                                                                                                                                                                                                                                                                                           • • •••  •••'•
                                  •          • • • g • I            • •       • • •                 1::
                                                                                                    .     ••••••••.           • ••• • •••• 111•••
                                                                                                                                                                                            .                                                                                                                                     ••••••                            •:.••• ••••;••••                    'Ca. 1.05 ••••• • ••••                      •!••••••••?•••                •• C.• •••• •                            •     •    • •        " • •••     • • •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         • .0010 ••••• •••••• .•••••••••• • •010.                                   •••••• ••••••••••• •••• ••••• le:0 •••••••• ••• ••                             e      • .                  e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -. 5, •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •                             5..                                                                                • V•     • •                  •• •11                           .•                  • •



                                                                                                                                                                                                                                                                                                                                                                    -I;         ••••:1.• ••;••           g1.•                                                                                                                                 •••••   ••••      .1111                                 • • 44.              e    .•;•.    A•:5 .                                                                                                                                                                                                                                                   .:'%••.• . .                       87.:1.
           •     •
                                                                                                                                                                                •••.•..•.
                                                                                                                                                                                        ..••••••,,,e                                                           .:•••••••••••••••••••••••••:•;..                               ••••• :•;• ••• •                       ;1••       • •:1:                            •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .;•;. 05.0.                    ••• • •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           • • • ... .. ..•..•.•
                                                                                                                                                                                                                                                                                                                                                                                                                                             •:••:•1••
                                                                                                                                                                                                                                                                                                                                                                                                                                                     •:••••. .. •.....•. •• •••••                                                                                                            • •   "•     • •
                                                                                                                                                                                                                                                                                                                                   • •   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                        0.•                                                                                    010    el
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       e%

                                                                               •      •••••                       •     WI ie.                                                                        •>-••••,•••••:.:•:.%'                         •r?-:..":  ••:                                                                                                                                               0:•‘•
                                                                                                                                                                                                                                                                                                                                                                                                                 • •••
                                                                                                                                                                                                                                                                                                                                                                                                                                   ••••.•;•,•%%• Xs:
                                                                                                                                                                                                                                                                                                                                                                                                                              • • • • • • • • • • •
                                 ••• ••••••••••                                                                                                                                                        1• ...... •                                                                                                                                                                                •• •                                                                             ••               •
                                                                                                          ••••••• ••••••   ••••••                                          •    •• •.•                                                                • • • • le                            • •      • •         ••1110 • • • •                   • •     •    ••
                               •••••••• •••• %%% .0..•.••%•. •••••



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              • •                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .B.                                           ,•,,.                     •-   .
                                                                                                                                                                                                                                                                               •                    .. . .                                                                                              .   • .     • ••
                                                                                                                                                                                                                                                                                                                                                                                                  5.1. • ••••••••• ••• • •                   •• ••• •••• •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •                                                                                                         ..•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ••                   -e• •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •,•'•                                                         .•:•:%                            •••••••••••••                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .".
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .                                            .0. s•"•;;:,  •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •••••.• 5...4.                                               ..• % .•
                                                                                                                                                                                                                                                                                                                                                                    • 'se-.                                                                         ••.••••
                 •••••• % ••• 8. • •                                     •            • • .•                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .• .                               .     .                        .. ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •                                                                                                                                                                                                                                                                        ....., ,                 •              -% . '
                                                                                                                                                                                                                                                        ..,....... ••••••• .•••••                                               • •          ......                  •••••                    ••• •51    .           I ••          ••                                 .                                            •••                                                                                                                          . . . •                           . .9.                   .                          •         •       •      •       •         •    •              •••• .g.'• -•••• ao:•X                              ••••• ••••••o• •!••••• • •••               :••••               • • ..... ••• I I .....
                                               .. ::••••,:                                                 ••:.•                                                                                                                                            :••-•  • M5•.•• ••                                                   !•••                     •7•!.           :•                                                                                                                                                                          •••••:.                                •••:!:::••                                 ............                             -sr;                               •••'.                                                                                                                              ••••.


                                                                                                                                                                                                                                                                                                                 .5,4..                                                                                                                                                    .• c.c.          •   •                                ••-••                           •$:•                                                           •:.:•: ..:•;••••••,•;•                  •                                                  ••••• •••.•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . .
                                                                                                                                                                                                                                                                                                                                                                          5
                                                                               .•••                                                ••••••.,•:,..:                                                                 ..••••                             '••••                                                                        • %Of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •••. •••••• ...•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . ......                                                                           •       •.•                                          ••••••• •••••• •••••                                                         ••••••••:••• %.... •••••••••••••••
                                                         •:•:.                 •!•!••• O.% ••••••••`• S.;                                                                                '.•..'..•.'..••••• •••••••                                                           •••••• ••••••
                                                                                                                                                                                                                                                                                     •      • 0.                        e...5•0•10% :••                                                                                                                                                                                                                                                                                                           ••




                                                                                                                                                                                                                                                                                                                                                                                                                     ,.5




                                                                                                                                                                                                                                                                                                                          .•.•
                                                                                                                                                                                                                                                                                                                    •. 5.
                                                                                                                                                                                                                                                                                                               • . ...
                                                                                                                                                                                                                                                                                                             •..                 , ... ,• • • • ... .
                                                                                                                                                                                                                                                                                                                                ....                                                                                                              ...:.: .......... .
                                                                                                                                                                                                                                                                                                          •/.' '      . .•:••• • '                                                                                                                  .



                                                                                                                                                                                                                                                                                           .•            •.•           •.                                 .                              . •••••••
                                                                                                                                                                                                                                                                                                                                                                                             .•              .•.•




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           • • .7.           . ..........

                                                                                                                                                                                                                                   ..•••••••



                                                                                                                                                                                                                                                             $•.•••• $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ICE - 0295785
                          HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                     Case 2:17-cv-11910-MAG-DRG ECF No. 457-7 filed 10/23/18
                                                                                          20
                                                                                                               PageID.11562   Page 9 of




                                                                                                                                                         Event No:
DATE PREPARED                  INFORMATION FOR TRAVEL DOCUMENT OR PASSPORT                                                                                FILE
05/18/2016                                                                                                                                                A
 1. NAME                                                                                                                                                            2. SEX


 3. OTHER NAMES USED OR KNOWN BY                                                                                                                                    4. CITIZENSHIP
                                                                                                                                                                      IRAQ
 5. DATE OF BIRTH              6. PLACE OF BIRTH


 7. HEIGHT       WEIGHT     EYES       HAIR       COMPLEXION                              MARKS OR SCARS
             I                     I
                                              I
 8. NEAREST LARGE CITY TO PLACE OF BIRTH                          9. DISTANCE AND DIRECTION OF PLACE OF BIRTH FROM THIS LARGE CITY
 Baghdad                                                               99 miles SE of Baghdad

 10. IF CITIZENSHIP IS DIFFERENT FROM COUNTRY OF BIRTH EXPLAIN. IF NATURALIZED IN ANY COUNTRY, SHOW DATE AND PLACE
    OF NATURALIZATION, CERTIFICATE NUMBER, AND STATE HOW CITIZENSHIP WAS ACQUIRED.
  Iraq, former Refugee status in Lebanon


 1 1. NAMES: LOCATIONS AND DATES (YEARS) OF ATTENDANCE                                    12, NAMES, EXACT LOCATIONS AND DATES (YEARS) OF ATTENDANCE
     OF FOREIGN SCHOOLS                                                                        OF FOREIGN CHURCHES. INCLUDE DATE AND NATURE OF ANY
                                                                                                RELIGIOUS CEREMONY WHICH MAY HAVE BEEN RECORDED.

                                                                                                                                           Not Applicable

 13. LAST PERMANENT RESIDENCE IN COUNTRY OF CITIZENSHIP                         (Show dates of residence)


 14.. ADDRESS IN COUNTRY OF LAST FOREIGN RESIDENCE              (Show doses of residence, and Inunivraion status there)
  ay Al Soloum Beirut LEBANON

 15. PLACE OF ENTRY INTO UNITED STATES                                                                                                         DATE OF ENTRY INTO UNITED STATES
 New York City, NY

 16. LIST DATE AND PLACE OF ISSUANCE AND NUMBER OF PASSPORT, BIRTH CERTIFICATE, BAPTISMAL CERTIFICATE OR DOCUMENT
    OF IDENTITY. SPECIFY DATES OF MILITARY SERVICE, COUNTRY AND UNIT, RANK, SERIAL NUMBER, AND PLACES OF INDUCTION
     AND DISCHARGE.




 17. IN POSSESSION OF TRAVEL DOCUMENT OR PASSPORT AT TIME OF ENTRY: 0 YES al NO. DESCRIBE DOCUMENT (5). IF SUBJECT
     DID NOT HAVE TRAVEL DOCUMENT.JOR P     RT AT TIME OF ENTRY, OR DOES NOT HAVE SUCH A DOCUMENT NOW, INDICATE
     WHETHER EVER OBTAINED ONE: U YES      NO. STATE HOW, WHEN, AND WHERE IT WAS OBTAINED: WHAT KIND OF DOCUMENT
     IT WAS, AND WHAT BECAME OF IT.

                      Not Applicable
 18. FATHER'S NAME                                              DATE OF BIRTH                                                    PLACE OF BIRTH
                                                           ]                                                                        IRAQ

    PRESENT ADDRESS

 19. MOTHER'S MAIDEN NAME                                       DATE OF BIRTH                                                    PLACE OF BIRTH
                                                                                                                                    IRAQ
                                                            1
    PRESENT ADDRESS


 20. NAME, RELATIONSHIP, AND ADDRESSES OF RELATIVES ABROAD

                      Not Applicable
 21. PREVIOUSLY     0 EXCLUDED 0 DEPORTED 0 REQUIRED TO DEPART FROM THE UNITED STATES

    ON                                 VIA                                                                                                   TO
                                                                          (Port)                                                                            (Country)

 22. INDICATE WHETHEI3,EVEFI A ESTED, IN PRISON OR A PUBLIC INSTITUTION IN THE COUNTRY OF WHICH A NATIONAL, SUB-
     JECT OR CITIZEN: U YES SR NO. IF SO, GIVE DATES AND PLACES

                                       Not Applicable
 23. NAME, NATIONALITY AND PRESENT ADDRESS OF SPOUSE, AND DATE AND PLACE OF MARRIAGE


 24. NAMES, AGES, AND ADDRESSES OF ALL CHILDREN




 25. IF NONCANADIAN DEPORTABLE TO CANADA, GIVE DATE AND PORT OF ARRIVAL IN CANADA, AND NAME OF VESSEL

                                       Not Applicable
                                                                                                                               HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                  Case 2:17-cv-11910-MAG-DRG ECF No. 457-7 filed 10/23/18
                                                                                                                                                                                                                                                                                                        20
                                                                                                                                                                                                                                                                                                                                                                                  PageID.11563                 Page 10 of




                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..•
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ........
                                                                                                                                                                                                                                                                                                            •A•
                                                                                                                                                                                                                                                                                                • • .:: •                                                                                                                                   .4
                                                                                                                                                                                                                                                                                                                                                                                                                                            .%.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                   •:•:•:•:•:•:•:•: : :•:•:•
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ::•:•:•: : :•:•: : :
                                                                                                                                                                                                                                                                                                                                                                                                                                            ,•                                 •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                   • -•:•:_-:•••;4:•::   SeE•rt.,.4%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 c:0 ly• 4:.
                                                                                                                                                                  ;••••$:&4401:01:C•Xelt•:•$0                   5.6%S$15•%:**X•XSi'l*MtelIWIAMIN•42Q.
                                                                                                                                                                       ••••••••••"••••••‘••••:W.‘"'n':••••%•••••••••••••*:•:•• :4445:4:445:•:•••••••••••4X4•4550444%•••••
                                                                                                                                                                                                                                                                          •                        . • e•i    1.47.
                                                                                                                                                                                                                                                                                                     •'• !::k• of•f•••41•4•4 •••••              o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         AY; L:t*'•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   • • ....
                                                                                                                                                                                                                                                                                                                                                                               .....                       :    :::         r.".5:446:4:*tir•wei."*%'•%%'*%°'*%R•%"18:anc9cv°°vbecs•-•7490;%:4e4sta4c416:004csothera                                                 tiocco.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •




                                                                                                                                                                                                          1k' :          iis'-c;:'
                                                                                                                                                                                                          . I- •        :k • 4 •
                                                                                                                                                                                                          1                .
                                                                                                                                                                                                                            14.   o•:•••:'•   :     c••••••••
                                                                                                                                                                                                      •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5..




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 <0-tAttottkt•t&kkar2Qcittoofl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             - t%%:•• •••:*




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               'tar          g:5 S.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •rit
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     le•       •••li     la 4: •4:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ••;•X
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     • 4)ide



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             w•-••-•-•        ••• •-• • • sae •••••••••••••tt:n•;•:•:•Axt••••• .


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        "?...$6          •   A                              $
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •4* .16 :            eb:s.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           • •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :co;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •Vre:406,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :;•••••.4c:i'%•?4 .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    6•35c,-

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             4,005:15:40caccccoNvyttt:4                             wt.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    14550.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        _                                               .......

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ;•.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •:3;:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ..4••••••.-:•




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .4111. Lt•:•          -51:e




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .      •      0'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     %••• t             .2•;           s:                              ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         4                    •••   •                          t•41:•:•X!:.:‘::'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ‘3'•""


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . g•P.44%•:::Nitttfiam,:fit-5-2:95.4st
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i:. ::!g7wkx:M;:Nittta_tti




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             S




                                      x:ic;:§tikti&e...ictkocsazw55•05-00:s0-04f6:440;$5:*;:;6                                                                                              00:,*&..v...%00,A.,.%.-c•-•%%%)oomew*....%.*.m.,,,,s0.).x.,s-cceAmN. ..06..500.4.3
                                                                                                                                                                                                                                                                             .99k.K.K%te,6w4m,„,500,0",„.*x.x.z,sco.s.;56...;s56565-66
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .



                                                                                                                                                                                                                                                                                      •


                                                                                                                                                                                                                                                                                                                                                                                                                                                  .••••• •
                                                                                             ....X.14.•••••••:•.:C•:•:•.•44;•:•:•:40:••••••:•:•:•••••••÷7•7•1•7•••y:•••:••••:•:•:•:•:•••:•:1:••••:•:•:(.49.•••:•CO:•:                                     ••••14•;•••iteloes.•..:•••••151•Aa•;••?;4:5MCI.:•:‘,0;9                    :...711K.C•••••••7•7•:•••••••••••••••••••%X.:•:•:C11:4;••••••••••:•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               „                                                                                         •:eV
                                                                                                                                                                                                                                  •4.11.                                                                                                                                                                                                                                                                 -




                                      sa.. .st•zzoi•:!aztiv:Picsesss?:Tpts:!•satcc:sack;s:;•;:stki:4:t%09:::::...                                                                                                                                                                                                        stoxs000sotay,606060.041/450,K.x.,w.:a000400es44:%-s4Nc4,
                                                                                                                                                                                                                                                                                                                                                         ..1•Tt                                                                                                                                    • •                        ..                        - 44,4••••44. cm.w.f.5.3..<534?



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '•:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   • 5%




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               C.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .                     • •••••
                                      ..
                                      •:•::::4:
                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -4,-.••••••••••••••.;•-••




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •             ..:•!..



                                      •




                 Irk                                             0?•!••••••
                  a I ."(a.".•••••:   ••••••••4• 0• Ass l• •                                  •'•':.8•1••• ..11
                                                                                                              ;:::••••1;•••••••;•••
                                                                                      .• •


                                                                                                                                                                   . ...
                                                                                                                                           ••••:.. ▪    •
                                                                                                                                               '•;• ••   ..
                                                                                                                                              . •• •••
                                                                 ••••<::•••••••••• •t:•:•%                                                     ••••: ••:•.,;;;.;
                                                                                                                                                          . . • 1;.: • v.:.
                                                                                                                                                                 .        -•.I.
                                                                  • ,••• •
                                                                  .                                                                                              .    .'.
                                                                                                                                                                           ...                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5:- 4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5 5:

                                                                                                                                                   .••••••
                                                                     •:•:.....                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..



                                                                                                                                                                           :•;• • :.:•_
                                                                                                                                                             .•
                                                                                                                                      .5
                                          :5 :1 :5 :1 :5   •••                                                                        ;;;;;;;.•                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .• .   .• .   .• •    .• .   .• .
           •                                                                                                                                                                                                                                                    .....       .      ....................... .......
 .•   .•                                                                                                                                                                                                                e                  eoo wo                                    „               „       „           ;     ;
                                                                                                                                                                                                                                              .                                                „                     „    „     „
• • """"       • • """"""" """"""""""""""""""""""""""""""""' """ ""


                                                                                                                                                                                                                                                                                              ICE - 0295787
                                                                                                                                                                                                                  HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                                                       Case 2:17-cv-11910-MAG-DRG ECF No. 457-7 filed 10/23/18
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PageID.11564              Page 11 of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :.:••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .:.:.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ..




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •;•




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              • ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              „
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              „,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              %.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .:,:


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :C.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :




                                                                                                                                                                                                                                                                                                                                                                                        •


                                                                                                                                                                                                                                                                                                                                                                                        -               .
                                                                                                                                                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                                                                                                                                                        ••:•:‘:•:••
                                                                                                                                                                                                                                                                                                                                                               I:.
                                                                                                                                                                                                                                                                                                                                                              :•••;444.;":




           <5.                                                                                                                                                                                                                                                                                                                                                                    •;                         •
                                                                                                                                                                                                                                                                                                                                                 •             •              •    :•    4:1       11 .••
                                                                                                                                                                                                                                                                                                                                                                                                  .



\se.   .•:•:•:•                                                                                                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                             •••••
                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                        .11111 .11 • • • •.• .4 .•
                                                                                                                                                                                                                                                                                                                                                                              •••••••••


                                                                                                                                                                                                                                                                                                                                   .."                             .:    4."

                                                                                                                                                                                                                                                                                                                                                              .•:•       •    6.6.6 %    0.•            .1       1
                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                • •              •             •
                                                                                                                                                                                                                                                                                                                                 • •        11       •                             ••         :*: •              .
                                                                                                                                                                                                                                                                                                                                       11        0       11                                  ..0 11 11           11
                                                                                                                                                                                                                                                                                                                                                                                                . .


                                                                                                                                                                                                                                                                                                                                                                                            .0.11. 11            •




                                                                                                                                                                                                                                                                                                                                            •                                                • •: •




                                                                                                                                                                                                                                                                               .1.11


                                                                                                                                                                                                                                                                                       •       •


                                                                                                                                                                                                                                  • •"
                                                 • •   .1.         .•




                                        ...         •      d



                                                   •. . 5 ,.•.
                                                                    I.•
                                                                                                                                                                                                                                                 .•                .. . .           %
                             .•    ••                                                                                                                                                                                             's                  '          ' •••• 6"6 •:::':'::: ::"                  •
                                                   •• • • • •  •                                       „                                                            •        ..                  ..        % '
                                                                                                                                                                       .                .              .
                                                                                                                                                                . .,.....
                                                                                                                                                                •
                                                                                                                                                                   . .%•.'
                                                                                                                                                                        .    ..."..•
                                                                                                                                                                                                      ".%%%••
                                                                                                                                                                                                       %   ••••••••

                                                                                                                                                                                                                                            •    •    .%         O:             ••••       %



                                                                                                                                                                                                                                                          *:*          :.O .               .*:.•
                                                                                                                                                                             6...0 *   6.•   6.    6.•     .....•"1..                                           .6 ... .6.      .
                                                                                                                                                                                                                                       p.
                                                                                                                                                                                                  '•       C.:        .•                         6
                                                                                                                                                                                                       .

                                              .555.    • ..• .
                                              ..,...........                                                                                                                                                          •
                                                                                                                                                                                                                          ...1
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                       •

                                                                                                                                                                                                                             •




                                                                                                       •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          %         .
                                                                                                                                                                                                                                                                                                                                                                                                                          %           .     ..               ..       ...
                                                                                                                                                                                                                                                                                                                                                                                                                      •           •          •       •                          ' .                                                                                                                             •    •
                                                                                                                                                    •   %       •        • • •                                                                                                                                                                                                                                                                                                   P                                                             "       l•               11        11   11•
                                                                                                                                                .


                                                                                                                                                                                                                                                                                                     •
                                                                                      6    6...    .•      •   •                   • 6      •         ••                       •                                                                                                                                                                                                                                              •                  •       •   Y
                                                                                          • • •                              • •         •••        ••••            ••       . 6 . 6                                                                                                                                                                                                                                                                              .
                                                                                                   •


                                                                                                                                                                                                                                                                                                   ...• •   • .5 ' 55.:55   .                                                                                                                                                                              . : ...•••: : : :•••                o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   n    V     11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •     .•       "•    .•   11.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                4"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .%   .
                                                                                                                                                                                             •              •••••     ••     •    •             •••••
                                                               •                  •        • • • • •           .•    •••••                                                                                                                                                                                                                                                                              I    P 1                                                                                                                               .6      • .   .6     6        .*                         •   •
                                                                              •                                  •     •             • •      .... .        •           ••                                                                                                                                                                                                                                  . .                                                             •   I         11   11   •                                                              .
                                                       •           .      .                 ..•     .•                     .1                                                                                                                                                                                                                                                                                                                            •                            6
                                                                                             .•      6 •       •         .• •                               •            ••• • •
                                                                                                  ... .                                   .




          . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . %................................................................................................................................
                                                                                         ............ ..




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ICE - 0295788
•.•.•...
                                                                                                                                                                                                HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                          Case 2:17-cv-11910-MAG-DRG ECF No. 457-7 filed 10/23/18
                                                                                                                                                                                                                                                                                                                                                                                                                 20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                PageID.11565                     Page 12 of



•.•.•.•.
••••••••
••••••••
••••••••
••••••••
••••••••
••••••••
........
••••••••
.......,
........
.......,
........
.......,
•.•.•.•.
........
.......,
•.•.•.•.
........                                                                                                                                                                                                                                                                                                              •••••••4,
                                                                                                                                                                                                                                                                                                                      I.•    4.$ 6••••••• 0o%.•                   ;••:••••41                                                      •              ..7.8.-.                                                                                                          .•;•••5               ▪             .5       :5
••••••••
.......,                                                                                                                                                                                                                                                                                                                                                                                                                              . .8      -.• '8.'N.        •
                                                                                                                                                                                                                                                                                                                                         .6>;•••                  ::,•4;:.         ss:                 4:.:: ::,;g.                                                                                                                                                           ••••••••   ▪   •     I.           5: .'•:•:••••'' .5
••'•'•'•
........                                                                                                                                                                                                                                                                                                              11:
                                                                                                                                                                                                                                                                                                                        44:••!: 6:4•1                                                                                                                                                                                                                                                            ;".                 . ..*• 5`. •••
.......,
........
.......,                                                                                                                                                                                                                                                                                                                                                                 1.*
                                                                                                                                                                                                                                                                                               1.       •••                               • 4:••••••1/48. :••:•.1/41/41.                     0;4.
........                                                                                                                                                                                                                                                                                       .8       •:          •:..              1/4 :•. ':'         .1' ,s, ..•'N •01  .1.         .61 1/4                                                                                                                                                                                                                                                             1-:•::•?!.

•.•.•...
........
•.•.•.•.
•.•••...
••••••••
••••••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..•%:
                                                                                                                                                                                                                                                                                                      •   l•NS1/4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             49•i..
                                                                                                                                                                                                                                                                                             ::;                                                                                                                        ;::•Nt•                                                                                                                                                •
••••••••                                                                                                                                                                                                                                                                                                                   V•                                     :
                                                                                                                                                                                                                                                                                                                                                                  11:<                                                                                                                                                                                                   ••
                                                                                                                                                                                                                                                                                              1:W•                       •                                        ;7•:;".                                           N                                                                                           .s .%  .                     %                                                                                                     y               •1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .•
••••••••                                                                                                                                                                                                                                                                                      '.4 • S:Nt'\ ••-••   •7
                                                                                                                                                                                                                                                                                                                                                                                     .%
                                                                                                                                                                                                                                                                                                    ••.N:                                                         N::                                                                                                                                                                                                                                                58: ...$'‘'%•••                                            $4. 3.4.
•••••••                                                                                                                                                                                                                                                                                                           • •1!.                                                   A

                                                                                                                                                                                                                                                                                                                                                                       '
••••••••
'.'•••••
••••••••
.......,
........
.......,
.......
.......
•.•.•.•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -:4             •:. -7
.......                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,          ,                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .


•••••••
.......                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ‘NN'
•••••••                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .•••;•                     4:;•.•


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           4‘•                                                                • .•a0.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :•9•4: . 4.4    •:•'4    4:.;•      6.1 ;646;61.16:.4.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •                         •             •,... •i 4'ti:? ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .•"•;:•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .•.:*..                                 ......•..............:                  ......




                                                                                                                                                                                                                       .       •                                                                                                                          c
                                                                                                                                                                                                                                                                                                                                                           L•',                                                                                                                                                                     s'                                                                                                                                          .4
                                                                                                                                                                                                                                                     ; .•
                                                                                                                                                                                                                                                    •••••• •                                                                                              %%9, •••• •;•..%                  5?:!•                                                   •';'• '0;td•N't-9.•                                                                                                                                                             4 s4A"   • 4;t: 44              m
                                                                                                                                                                                                              i:6.     :6 ••• 44 C1                     6:                                                                   •N        ••••
                                                                                     ::       :::C. :: 4:                                                                                                      ‘:,4468        1: ' 44:$ 16146;4.                                                                                              :..N            4 .Y4
                                                                                                                                                                                                                                                                                                                                                                 ;    610
                                                                                                                                                                                                                                                                                                                                                                  1/44...":
                                                                                                                                                                                                                                                                                                                                                                          09.              • e•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •:.                                                                         .;::w4::      •        1:1         .51•6414               6:




                                                                       .........................• ............• ....• ..                                                                                                                                                                                                                                                                                                                     ..• .................................................................                                                                                                                                                                                                                                                                                    .. ....... .'.................................................•..

                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .4 S. . 24.4.1                   .5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •....         I...4 4. i...fly. I. 4.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .• •14. :t•        6.4.•.:          •54 :‘•• :5 : 4;4 ••• %




                                                                                                                                                                                   •       .•     .•
                                                                                                                                                                                                       .
                                                                                                                                                                                                             a ..
                                                                                                                                                                                                                       •
                                                                                                                                                                                                                    .•••
                                                                                                                                                                                                                              94... .
                                                                                                                                                                                                                              . •               .%           •-.                                           ....cc:0;e.            ';'.;' c.4., 1/4:.• : ::.4.            ..s.‘c: .:: .i...,..:1/4.•                         ''':;';.:;;•
                                                                      % .5    • ;:c.••• .:.•.•                          • ••"4. ••;•••••:4,             .4.          ••• •
                                                                                                                                                                     ice                        :•"•   .5.                                                                                              •'- 4.:.4-‘4:              •!: "..;.:- t.; ..!•!.                :4.;.: :.:•• '....; :7' :.                                                                                                                                                                                                                                                                                                                                                                                                                 .4;•. .1/4% .:1/41/4 '
                                                                                                      :•••••"4 . e• •%,:••••• •..•:-••••••. •           .                                                                            •:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .:1:•• •            ••            yoNt
                                                                        . . .        •                 •-•                    "          "                           •                                                       •!....:                                                                                                                                                                                                                                                                                                                                                                                                                                        •:•107.                                                                                                                                          7•••7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    • •

                                                                                                                                                                                                                                                                                                                                                                                                                   . .••••11/
                                                                                                                                                                                                                                                                                                                                                                                                                 :1•••.•;:• 41.1:?:..•'•...28.                   ::::' ...";'..1:•:11.1' :::•..;: SS                                                                                                                                                                                                                                                                                                           8.... '•
                                                                                                                                                                                                                                                                                                                                                                                                                                     ,..0.:•:,:.            :., . : Ns.'.•4: N.< •5: :.                                                                                                                                                                                                                                                   •                          •••••••                         " %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      • : •:' •




                                                                                                                                                                                                     •.• .•  •                                    0 •                                    •                                                      ., .5
                                                                                                                                    •:. 68,1/4            .•.•                  -C.          ;••••• :.• 1:•‘1: S.4.64 :51.: •:•‘•. :•:•!•:•.•;•;•   •. 5•1•:• ;•••.                                                                                                                                                                                                                                                                                                                                              46:.;6. 4••••• ‘4.
                                                                                                                                                                                                                                                                                               .•'•;• :;•'::*'0.    1
                                                                                                                                                                                                                                                                                                                    7.                          '•                                                                                                                                                                                                                                                                                                  :::•••;,:. .5.
                                                                                                                                                                                                                                                                                                                                                        •'• • I.:: N• •'•                        .••
                                                                                                                              ••        :           CI, ••••:!::::                     PI    .1.4•••••••     .            •'•           % • '• % •                •                                                                                                                                                                                                                                                                                                                                              l• • •4,r4.6 6.
                                                                                                                                     ••             '•                                  .!- *-....•••••••      ••-••                   ••.•                                                                                                     N                                                                                                                                                                                                                                                           4    4.4.5: '4.4.4 :•                         ' '•




                                                                                                                                                                                       •

                                                                                                                                                                                                                      • t•          !...!.




                                                                                                                                                                                                                                                                                         8-1        • .4-% *0-%




                                                                                                                                                                                                                                                                                                                                                                                                                                                          0.
                                                                                                                                                                                                                                                                                                                                                                                                                                                    •'
                                                                                                                                                                                                                                                                                                                                                       45:
                                                                                                                                                                                                                                                                                                                                                         55




                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •.8%.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                           %:••••

                                                                                                                                                                                                                      51-
                                                                                                                                                                                                                        5  .•
                                                                                                                                                                                                                                                                             ••.'
                                                                                                                                                                                                                                                                                                                                                                         .:-..,..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ;I:                                    •e/..•.45
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ...,        5.
                                                                                                                                                                                                                              A
                                                                                                                                                                                                                             •:.
                                                                                                                                                                                                                                                                                                                                                                                                        :                               •••• •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                         ...4.        •k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )5 • • ‘44.44.    ▪       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I,'           P•j• ••         •
                                                                                                                                                                                                                                                                                                                                                                                                                                        !•••••!•?•••••••?•7••••                         *4:••         •_b4:•• :4'4".4!•!". .4!4:' •                                                                                                                :•:                                •:,                                  •:•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          IN
                                                                                                                                                                                                                                      •.                            ••                                                                                                                                          .       .
                                                                                                                                         ..,-     .40. ';',:•
                                                                                                                                                           ,•                                                         '• -    •            5-71'           ••::                                                                                                                                                                                                                        'N.>.S 5t.        •           a:   9      •        •
                                                                                                                                                 ...!                                                                                 1/4 1/44::.          -;•:..                   :•                                                                                      -•••••                                          •'• • •••• -                                                4.4: 4: .4: 1.1'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       444 • • 141444
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      S.              6:                        5••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     4S4 t4.44 .114.24 •!4•40 .44"4:•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •:6




                                                                                                                                                                                                                                                                                                                                                                                                                       l•   ••••'.    •6, .:•N:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          0:5:. :•:..
                                                                                                                                                                                                                                                                                                                                                                                                                •,' 1. ay^                •
                                                                                                                                                                                                                                                                                                                                                                                                                •••• ••!•:. .!•!•••!•:•N




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ::.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,:.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .          •:.,:•••;•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .    ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .•                • • • .!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..:1.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                                                              N.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '                                                                 .                                                        •         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •:;•::‘ 6:: :0' ..8 '.!......... a.61.4: ..e.:..."..                                                                              t:4:1:S46":6:-.C.•:‘• 6.'::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        IS •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •:;:< 4: ..: ' .1 4::•4 bt. gi 1:.4.45 .5:                                                    .464%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        J.Ip 64' ::1.4:4 •?..47"!.-. 4.47.:14•÷!÷:.:4 .64:••                                          ',4.4!•t !I                           •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ::•Cf::41i:4;:4•.4?ift: .::::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       - 0-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -.•••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1:41:.        @X.                    ..:.'.'                                     .        4.i4c4;4 • 4,1t:::4;e:!;"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .:._14:47 •                               . :'.4:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ;44                                                       .           •      .8      44:444;                                                1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          4t6. 4.4%6...64.44            7."14-4‘4 4%Z..                                   1411.V. ?,14:4 .•;t:74                                                                    ::!•:.                        --787c            •St.:


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..          .                                                                                                       ...".
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .'•                      .:-1/4,                        .0,            0 1/4 •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         0 ‘.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ::''; ••:: •                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5.                                    .40.• Ca:           .              6:                                           0.                        85. . 5.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -1°:°                                                 •            •-    •                  -`•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .„• •




                                                                             ..       ..          .    .

                                                                                          •                •:-
                                                                       ::       •                ':



.......
'.'.'..
.......
..'....
.......
...,',.
.......
.......
'.'.'..




..'.'...

'• .

....

.......

                                                                                                                                                                                                                                                       •      .•         •                          •         • •   • •       • •       •         •        •         •         •             •              •       •         •                          ............... .......................................................................                                                                                                                                                                                                                                                                                                                                                                                                          ...




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'.'. .                                                                              .       .        .        .        .               .             .   .   .   ..................

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .'.'.'. .'.'.'. .'.'.'. .'.'.'. .'.'.'. .'.'.'. .'.'.'. .'.'.'. .'.'.'. .'.'.'. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .




                                                                                                                                                                         .s...s. .s...s. .s...s. . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                    . . . . . . . . . . . . . . . . . .............................................................................................. .......................................................................................................................................................................................................................................................................................................................................................................................................................

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ...............................................................................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . . ..........................................................................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ...........
......................................................................................................... ...................................................................................
                                                                                                                                                 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ........
                                                                                                                                                                                                                             . . . ......
                                                                                                                                                                                                                                     . . ......
                                                                                                                                                                                                                                             . ........
                                                                                                                                                                                                                                                     . ........
                                                                                                                                                                                                                                                             . .......................................................................................................................................................................................                                                                                                   ..       .. . . . . ... ... .. ..
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ... . .                                                                                                                                                                                                                                                                                                                                                                                                                                   C. . • C. .....*C.'....*C........*C........*C..... • . . . . . . . . . . . . . . . .
...........................................................................................................................................................................................................................................................................................................................................:.......:.......:.......:......C. . . C...s.'.'...s.'.'...'.'.'...s.'.'...•.%                                                                                                                  .".".'.'...•.*C...•.'.'...Y.'...Y.'...Y.'...'..."...'..."..."..."..."..."...                                                                                                                                                                                                                                                                                  . • .'.'.'eee."."..."..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               • .. . . . . . . .
  ;                                    .                      .                       ;                              . . . . . ..................................................................................................................................................................................... ....... ....... ....... ....... ..... . ..... ........... ... . . ... . . . . . . . .:...'.......'........'........'.....:0.:C....s.".'... .'. ... .'. . . .'. . .
:.,„:5,....,:e;5:5...,:e;5:5...,:e;5:5.5,1:5;5.,:5.:51:5;5.;5.5,1:5;5.,:5...,:e;5:5.... .;.,:,5,:,:e:,,,:5,:,:e:,,,:5 5 5 5 5 5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               • •••••••••••••51
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ... . •   ... . •   .....!...............................:.......:.......:.......:.......:.....%:!....%:!.... •        •                                                                                                                                                                                                                                                                                                               A I • • • I • • • • • I I • • I •
                                                                                              •••••••••••••••••••••••••••••••••••.•••.•••.•••.•••.•••.•••.•••.•••••••••••.••••••••••••••.......•••••••• 0.•.....i..................................•.......•......•..............•....9• 41 9. 9•ei( e..•.1 et.                                                                                                                                                                             • ••••••• 4. .       .    ...       ...       .   ....      41.4. • • ••• • • ••• • • ••• • • ••• • • ••• • • ••• • • ••••• ••••••• ••••••••••••••                                                                                                                                                                                                                                              11 .11.           11 .41 .11 .1   11 .11 .1 .•                 •IIIIIIIIIIIIF••••••ii




                                                                                                                                                                                                                                                                                                                                                                                                                        ICE - 0295789
                                    HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                            Case 2:17-cv-11910-MAG-DRG ECF No. 457-7 filed 10/23/18
                                                                                                                                                                                       20
                                                                                                                                                                                                                      PageID.11566      Page 13 of




                                                                                                                                                                                        lxas.
                                                                                                                                •                                             •
                                                                                                                                                                                         es*"•




                                                                                                                                1.1                                                                                                                                                                                     \Wk.. NS5f.
                                                ..;:v..-
                                                                                                                                                                                                    rt•-\\\"::
                                                  ..-            :"...:.
                                                                   c<•.:    ..
                                                :%.••              .v...                                                                                                                                                                                                                                                    •••••••0.5:.
                                                :ik:i                        •                                                                                                                                                                                                                                      •
                                                .si:.              4.:f      •                                     34,
                               •5
                                                                                        ,.
                                                                                        ....                       t.....,     1.t.:
                                                   .:94\,;..: 4;
                                                               ..s7:
                                                                   ••           •
                                                                                        •:.:-                       .*•§10::-...




                 ')

                 .5
                 .5
                 .5



                 .5
                 •,•
                 •••




                 .0
                 ••.•




                 •

                 •
                 11




                  I


                   •




                        .$1: :id    ::•:••:;.      C;•:'•••
                                                                                                     •ro,              •i55,-         •       •,:;••••:ri    ;s:              ;••••-•                                                                      .•••••••,   ...-"::••• r-": 1
                                                                                                                                                                                                                                                                                       %.-.-"I •04.1)Ce. I 1.1
                                                                                                                                                                                                                                                                                                            .. ')                          f.
                                                                                                                                                                                                                                                                                                                                                C
                                                                           (.       %   .••••"   ••• • ••••   ••••• • • • -)                                                            •    :(5•         •'                                 '                                         ...
                           )                       !!=7•7>
                                                                                                 )3
                                                                                                  4                                 .5    •          • :•00.• 4" •",   :!•!, 5 C.a.                 •••   4-4  1   .5. •• ••
                                                                                                                                                                                                                    'mot- 1.5
                                                                                                                                                                                                                                0.- -   i•
                                                                                                                                                                                                                                             5   • 'N.,:               ko,•..esk :c
                                                                                                                                                                                                                                                                                  :.:.:. >711:itcy.e..




•
.......
• •


Yeeeee.
..............
'eeeeee.
..............
..............
•Yeeeee.
 .'.'.•.•.'.'.
..............
 Yeeeee.
..............
..............
 Yeeeee.
..............
..............
seeeeee.
..............
..............
seeeeee.
..............
..............



                                                                                                                                                                       ICE - 0295790
                                                                      HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                      Case 2:17-cv-11910-MAG-DRG ECF No. 457-7 filed 10/23/18
                                                                                                                                                                                                                                                                                   20
                                                                                                                                                                                                                                                                                                                                                                   PageID.11567                          Page 14 of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                • .*:!::•°"•••........• • •
                                                                                                                                                                                                  :•;•                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                         •            ...I:5. •                                          •                           .                                                                            . .• • .•                                  -,••••;•••• •                   .%:.      •:.                     •••••          • ••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                 :•••.     •••             1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            0.S.             •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ••••                                                                                            '•!..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .              :•.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .            ••••• *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .••4 •    79:11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •I;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •                   • 0.                8;1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           6• 11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •       5..1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •1:01
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       : >`•••• •                            6,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •••                  .55555%%.                                                                       • • %*5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ....al/
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . •           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .•••                                                650%5 • •                                                                   •


                                                   • 9: •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,..                                                                                                %
                            ei :s                  ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .8..            .                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..         • ....... ,                          , ..                                                        .. •:.-1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •% . •                                                           • % f,  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .s... • ::•••••••••-•••••••••55.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            , :•:.• *. %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1.......y.- .•••••••S.%•!•:-.•!.                                                   s! ''.0g .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .0.•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .4,7'1. •

                                                                                                                                                        ••••••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .                 , • ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 6. ••.•                                       •;55
                                                                  ,„.                                                                                                                                                                                                                                                                                                                                                                                                            :••••••••••••.%•••...".                                                                                                                                                                            .               .
                                                                                                      •                                                                                                                                                                                           ,.:•••••••• .         •••.•. ...,......:•:•:•• .                                                                                                                                                                                                                                                                                                                                                                                      •••
   •5`, •       •••:- ;•:'• :
                            5•••5 ;       ••••••• ••••:•:' •:•' .
                                                                5 • ''              :
                                                                                    5:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ..**                                              ••1•0:•

                       •                          •..; •
                                                         ,                                    :1 •




                                                                                                                                                                                                                                                                                               %. ,..                        .....                                                .5.
                                                                                                                                                                                                                                                                                                                                                                                  .• .:                                                                               ..;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 94 e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  • .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    • •
                                                                                                                                                                                                                                                                                                                        :. 5.                                                                                                                                                                                                                                                     S. I .
                                                                                                                                                                                                                                                                                              ;"':, 0.;          ..„... .. :.                            , ••••                 . . .                                                                                     •:...;••••••                           S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   16                         •••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  S.                                                                                :••••             ....▪▪•  .... •••• . .• t
                                                                                                                                                                                                                                                                                        . .6...•••4. .:
                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                  .•..--"........6. ••
                                                                                                                                                                                                                                                                                                                                                                                                         .5. ::
                                                                                                                                                                                                                                                                                                                                                                                                             .•
                                                                                                                                                                                                                                                                                                                                                                                                                         .•:• '5:•"65.5
                                                                                                                                                                                                                                                                                                                                                                                                                                                             •••••••••:%49.0, •                  •               .•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .            .6                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5...               5 5....605..,•55:6:45: •
                                                                                                                                                                                                                                                                             .5         • ..•
                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                                                                                                     ..:.*                                                                                                                                                                                                                                                       ....eV                       •.•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            • ...

                                                                                                                                                                                                                                                                                                                                                         •                                                                                       .,.•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .. •                                           . ...
                                                                                                                                                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                  . ,                                                                                                                                                                                                              ..,.• .,.                  ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               . .. ..                                                                         %
                                                                                                                                                                                                                                                                                                                                                          •            •            ,
                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                 .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       , ii••••!••••
                                                                                                                                                                                                                                                                                                                                                                       ..                                                                    •                      • • .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..•                                                                                     •                                                         Ceei“.55. . Cp'•-•
                                                                                                                                                                                                                                                                                  .5.                                                                                                                                                                            S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •:5.1..7.*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .-      •.                                                                                • ••




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •••• .5.                                                                            •:-.               ...,.               %                               .%                           ••• •          I.

                                                                                                                                                                                                                                                                            •. %            •                       %
                                                                                                                                                                                                                                                                 .."      •• '•         5.: •
                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                     .0.• •:.         :
                                                                                                                                                                                                                                                                                                                                                   •••
                                                                                                                                                                                                                                                                                                                                                                                                                                       •••                 . . .%                                                                                     .•:.    • :6 •:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .5,•5 ..::: .. ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :.: ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,::7:7:,::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .4:

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .; 16, 15
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ... • Ii.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       • .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ••:,"•-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ‘,   ,,   %, ,                                               •,,  .5. •.... • •••••• •••••••6. ellbe

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -•                                                                             :9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    a.                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         r:%.                                                         el %     0%   Or



                                                                                                                                                                                                                                                                                                                                                                                                                                      ,........      '.;•:.'••••••• •••••                                                                                                                           ...."••••••;•:•                                                 ••••• es-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •      ▪     •




                                                                                                                                                                   •••:%       ••:•'••••
                                    V      1.                                                                                                                       ••••••      64 •
                                                                                                                                                                     •   •           •N•
                                 .6        SI                    • •!.
                                                              .1,••••                                                                                                                   '                                                                                                                                                                                                                                                                                                                                                •                                                                                                                              •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        4:                                                       .,..•         .8. e l                    ••••L!•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •           .1. .      •           •                     •                                                                                 ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ••


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               e.•                                                                                                                                                                      •:•:•••••-•


                                           :4                     •
                                                        ?•    6:••%.
    '0         •••                  •      •             ,‘   •••.                                                                                                                                       V V
45:47e-
         •                          •
                                    $
                                    .:
                                     •         .         .}   •••••••••:•




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                                            •••            •.•                                                                                                                            .      ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 %                                                          •               ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .                       .0.                                                                                                                                                                   •:5: .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ......             .     .o.6.         ..••    %Y..:                                                                                               • 05i••;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •i•••••           •    •••••_ • .         9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 85

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •'• •••••••     ...-:•*                                                                                                                               •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •




                                    .                    •-•.%                      .55      tie                                  . .6          • %                .1: •            •
                                                                            s' .:...:•••••••                                      6

                            o             :k:
                                                                                                                     .55                   .5% 65:                 5:+ :
                                                                                                                                                                       4.6.4•6565
                                                                                                                     :<           •     :••••••.65                 4:• -5••••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •

                                                                                                                                                                                                                                                                                                                                                                                                                    •                                                                                                                          .      •'-'                                                             -.
                                                                                                                                                                                                                                                                                                                                                                                         .                     •• •••                                                                                                                                                                                                         S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    91
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .9
                                                                                                                                                                                                                                                                                                                                                                                                                 ._ . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •••           ••:     •   ••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    09.                 •0  5,. I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                S.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    949••          • I I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5,..         ••P•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . 9...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •• ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •          ••                  •••             ••     •      90
                                                                                                                                                                                                                                                                                                                                                                                                         . •-• •:•• '.
                                                                                                                                                                                                                                                                                                                                                                                                       ••••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •        •••••'•••                 .9:               .C.:•••,.:0:•,eV•                        !•‘1:                 .579 •                          •••:.:•!•                                   ••
                                                                                                                                                                                                                                                                                                                                                                                                    .%......                          .:•••...                                                       I          . e                     :•                    ••••••       •                    • •;•••      •••••;••




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .$                                           :••                                                                                                                                           ••.•
                                                                                                                                                                                                                                                                                                •5   •••     I                           ••   .•
                                                                                                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              • ...; it                                                                                                                  :•,
                                                                                                                                                                                                                                                                                                 Y e.        I                                                                               ••••                  ••
                                                                                                                                                                                                                                                                                            99••••                             ••••:••••9•.•:•.
                                                                                                                                                                                                                                                                                                                                                                                                                  11,9
                                                                                                                                                                                                                                                                                                                                                                                                                                                             •••                     .5!•'               cc.                   •!::•:•!         !.        •                                                                         .6.6.
                                                                                                                                                                                                                                                                                                                                            el
                                                                                                                                                                                                                                                                                                                                                                                                              I ••
                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                            •                                                                                                                                                                                                                      :•1              •




 11:•••••                                                                                                                                                                                                                            ••.•
                            :•                     •4    ▪ :• •!;•••••••                                                              :k                                                                     .•••:. • - :••••:       ,••••
                                                         S.                                                                           ••=•••'••        '•             6,1           •:• a • •••                    5:
                                                                                                                                                                                                                    6    g
               •••••••       6:                    Sc.:a                                                  )1 :      •••
!••••••••!,.                 ::•••••••S; 1‘••••.•:
                                                 . •:•••                 :•••••:'           •••••t4              • ••5:                                •••
                                                                                                                                                        • •••   .%•
                                                                                                                                                           • •••••    • %...
                                                                                                                                                                          • 56, Se. • ••                                 •:•
                                                                                                                                                                                                                                                                                                                     .!                                       5,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;• 5.                    ....."•:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •••               5:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  , c.                        ,••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .              -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .•




                                                                                                                                                                                                                                                                                                                                                                                                                                                             •
                                                                      ... .,
                                                                      .                  . ....                           .....
                                                                       ... ,                                                                                                                                                                                                                                                                                                                                                 ••••
                                                                                                                                                                                                                                                                                                                                                                                                                           •S•C•• •
                                                                                                                                                                                                                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                                                                                                                             V   •

                                         ..,                   -,........,‘ .
                                                              ....                       5.•:•:•!•:••••     ...           .L.                                                                                                                                                                                                                                      •        '     '                                                                                                                                                                                                                                                                                     •••••5:•:•:•!
                                                         .%,......
                                                           .                         ...0 .....                                                                                                                                                                                                                                                                                                                                                                           - 95                                                                                                                                                                                          •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ▪•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .6                                      •.           •
                                                                        •.•••.%, ...%                                                 °to     •••• •        .•                                           '          '     .      •                                                                                                                                                                                              .•                                           •                                                                                             • 6:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1:12                 65                    :•         •:.
                                                                      :•:•' • -:.:•:•••••       -                         ':8:5.•:•:÷: ".......•                            '':••       -`..:
                                                                                                                                                                                            65:•':
                                                                                                                                                                                                 ••• •        %..:• •:•5 6:                                  •                                                                                           .•                                                                                                                                                       •                                                                                                         !%•-•.•1
                                                                                                                     . ••
                                                                                                                                                                   v ......•
                                                                                                                                                                    ,                                              . •    •                      •
                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                      ••••       ..•:••      •                                                                                                   .•:•'                                                                    .••                                                                                                                      ;•S -6:••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •••-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5;:,-.„:%‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !•




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •              • .." .•                              ..........




                                                                                                                                                                                                                                                                   ICE - 0295791
                                              HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                      Case 2:17-cv-11910-MAG-DRG ECF No. 457-7 filed 10/23/18
                                                                                                                                                                                                                           20
                                                                                                                                                                                                                                                                                                          PageID.11568                  Page 15 of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •,
                                                                                                                                                                                                                                                                                • i'        •                                                                                                                                                                 : 6
                                                                                                                                                                                                                                                                    •       •                                                                                                                                                ••    :
                                                                                                                                                                                                                                                                                                                                                                                                                                   19                                                                             .1%           41.                                          •
                                                                                                                                                                                                                                                                                                                                                                                                                                                              I I. F.                                         .
                                                                                                                                                                                                                                                                    .       4              •                                                                                                                                                                                                                                                                              41E4
                                                                                                                                                                                                                                                                     •          ••          •                •••              • 41                                                                                                                                                                                                                      •
                                                                                                                                                                               •              •
                                                                                                                                                                                                   .!.
                                                                                                                                                                                                     I
                                                                                                                                                                                                             4   , .
                                                                                                                                                                                                         \ 40%.00.0410
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             11000          •
                                                                                                                                                                                                                                                    •'.4         .4 a.
                                                                                                                                                                                                                                                                       m' m • .
                                                                                                                                                                                                                                                                                 •         %
                                                                                                                                                                                                                                                                                           II
                                                                                                                                                                                                                                                                                                    4 0
                                                                                                                                                                                                                                                                                                     . .
                                                                                                                                                                                                                                                                                                    le:m
                                                                                                                                                                                                                                                                                                         1

                                                                                                                                                                                                                                                                                                         • 0.
                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                •

                                                                                                                                                                                                                                                                                                             • ••
                                                                                                                                                                                                                                                                                                                               .            •
                                                                                                                                                                                                                                                                                                                                             .1
                                                                                                                                                                                                                                                                                                                                                                    ▪
                                                                                                                                                                                                                                                                                                                                                                                 0.
                                                                                                                                                                                                                                                                                                                                                                                44
                                                                                                                                                                                                                                                                                                                                                                                                 7".
                                                                                                                                                                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                   :••
                                                                                                                                                                                                                                                                                                                                                                                                                                .6 v.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :••                   I.`                        .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .:6                                                  .6.1. •                                                 .6;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ••
                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                    .1, •     C•                                                                  ••      •:.                ••                .0.4                                                                                                                                                                            c ••
                                                                                                                                                                                                                                                                                                    •••                                                                                                                                                                                            *I L

                                                                                                                                                                                            . ....
                                                                                                                                                                                                 .490 11.
                                                                                                                                                                                                     .
                                                                                                                                                                                                        4„ ,,,,,,,,,,
                                                                                                                                                                                                          .                       eir,,• , ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ••             •        •      .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .         4 •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .1.1p. O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •,.. so.        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •       I_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *.*:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,s.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "••••••,••••••$•                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ' •:••




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :••                           a.      •.•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        IS
                                                                                                                                                                                                                                                                                                                                                                    4..   •     ...iv
                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                            .•2                 .•0                :•••••-••••••••••••••-•.••••••".                                                          0   ••                 .5" •      ' 41!
                                                                                                                                                                                                                                                                                                                                                                    S.*                                                                                     II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •      .                                                                              ••




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        0 .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       . .   .



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *14         t •       • Is
                                                                                                                                                                                                                                                                                                                                                                                          • \ \                                                                                                             ••••.8:1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •••••••••••••••••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -•                            •••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •1•1••.-          ••:.       1$1                                        e:•$
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ••••!•-•..                  ;             •••




                                        .
                                                                .                         ..
                                                                                                            ::                                                                                                                                                                         ."                                                             t4.                                                                                                                                                                                                         •
•
.
     ..'•'-'
    ...„
                                        I
                                        .    .
                                                                    •
                                                                        7  .
                                                                                          .....
                                                                                                   .
                                                                                                   6       .
                                                                                                             .;
                                                                                                                     ..,
                                                                                                                   ,•,...,
                                                                                                                                                     •
                                                                                                                                                                .".
                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                 •.5.i1.•                          `e, 6                               te• I.                                                                                                                                            •
'    "I.         :                    4
                           0..J...,.! ,
                          •••   .-...       :
                                            6-
                                             14.
                                                 ...i
                                                    -.   ...            4 I•      •:.:    "4.     4.-!                       Cs. '•              .          .                                                                                                                                         • .6.:..

                                                                                                                                                                                                                                                                                                                        •:
                                                                                                                                                                                                                                                                                                                                                         :7    I
                                                                                                                                                                                                                                                                                                                                                               .

                                                                                                                                                                                                                                                                                                                                                                                                                    4.:••:' •                                                                                              ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •             •    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1 .•             .1.6.•
!:?-•!-:•;.•                                       .,
                                                    ,,    .,..........,‘,....     .........,             .'
                                                                                                          .6.
                                                                                                            6.6.
                                                                                                                   •....
                                                                                                                     ....
                                                                                                                             •
                                                                                                                                 •
                                                                                                                                     • • •
                                                                                                                                      •
                                                                                                                                             • • • .
                                                                                                                                                • •  •
                                                                                                                                                         • •. •
                                                                                                                                                            • . •
                                                                                                                                                                    • • • •
                                                                                                                                                                     • • .
                                                                                                                                                                               •                                                                                                                                                                                                      ::
                                                                                                                                                                                                                                                                                                                                                                                       •154.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ••••••;•
               ...      .•.•
                .     ...                                                       .•.•:•'




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                   •:                 4
                                                                                                                                                                                                                                                                                                                                                                                                                                                      4                                                                           %
                                                                                                                                                                                                                                                                                                                                                   •:.                                                                                                                                                     „.                                     .„„•:
                                                                                                                                                                                                                                                                                                                                                                                            • 41 1
                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •          •,




                     ,...................                                                                                                                                                                ........................................................................................................ .' '.. .....'.'.                                                                                                                                                                                                                                                                                                             •..




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                                                                                                           1:
                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •                                                       .           • II..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        • •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 4i •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .6 .1
                                                                                                                                                                                                             .               .•                         •••                                                                                                                                                                                Y
                                                                                                                                                                                                                                                                                                                                                                                                                                           ': ... •.    ialm•
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .         ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •s'ye y Y                                   i, .         .40.        :,......6.:,,        c.           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         6....       A:

                                                                                                                                                                                                                 :••••••••           •-•••••••••••••••••••      •••:g :.•••            ;        `re: •••••••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I I
                                                                                                                                                                                                                                                                                                                                                                                                                                ....0!•••••••••••••••••••••••••••••••••••••••••• •••                          -............<4...-4....4.                    */......54.•.-...:. I!                          ,.........
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               III..'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                •               • •,.
                                                                                                                                                                                                                                                                                                                                                                                                                        .•.:1:...:,
                                                                                                                                                                                                                                                                                                                                                                                                                        ..

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •.                            ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ...                                                               • ...,                            .•.I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 7..                        re:                   4- :,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,               ..,,                          ... .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               S. I.                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  6...

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      , .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       f.                                             •I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            8f:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '.6 .•.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ..:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        "; .:                    .7 X
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I•.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •I ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ::                               ,

                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .•              6:                            .6:••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •          .                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -7.::::           •:•f•••       .• '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..• •
                                                                                                                                                                                                                                                                                                                               •                                                                                                                                                                                                                  '                 •                                       :'•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  • •▪    •          I

                                                                                                                                                                                                                                                                                                                            •I.•   •,
                                                                                                                                                                                                                                                                                                                              ..Ig••
                                                                                                                                                                                                                                                                                                                                              .    .      ..
                                                                                                                                                                                                                                                                                                                                                                          • ••
                                                                                                                                                                                                                                                                                                                                                                              ..6.          .

                                                                                                                                                                                                                                                                                                                                                                                                 •   ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            as :•             ‘••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ....••••••••.84:1;.: ;5:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,••••a..      .;•0 0:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ': 41!:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1•:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          • •                  ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                • •III• .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                • : .:5 4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I I_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           • “
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         InI. ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I: II     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I•

                                                                                                                                                                                                                                                                                                                                                                •

                                                                                                                                                                                                                                                                                                                                          1..067                                     •••••••••                                                                                                                                                              :.                  :        .....,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ••                          I I.e




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -•                    I s.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -•                  S. .!'              •!.                                             •                                                              ...• •'..:
                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .•. .;!                                        ,:...::




    . ..                                                                            7.,                   .7.7 7.,.. ..                . ...,..,.. .... . „„                  .7 .. .,...      ...........-       ......„                                     .•....          .•           .....•                     .....•....•...•.•                        e.                                               .                   ••••              -.•.....                         .                          ............                         e.          •.-..-.•                      •...                .




                                                                                                                                                                                                         ICE - 0295792
                                            HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                        Case 2:17-cv-11910-MAG-DRG ECF No. 457-7 filed 10/23/18
                                                                                                                                                                           20
                                                                                                                                                                                                                              PageID.11569             Page 16 of




                                                                                                                                                                                                                                                                                            ,es                                                        x• ;c•                                                    q;
                                                                                                                                                                                                                                                                                                                                                       :,,Th
                                                                                                                                                                                                                                                                                                                                                          4e;4••
                                                                                                                                                                                                                                                                                                                             &MP




                                                                                                                                                                                  ke• :;                                      (
                                                                                                                                                                     Nay:•A                ; excca                                     A




                                                                                                                                                                                                                                                                                                                                                                                                                  •.
                                                                                                                                                                                                                                                                                                                                                                                                                   .4
                                                                                                                                                       .•                                                                                                                                                                          •          • c.•.1-7.
                                                                                                                                     I, • .     •                                                                                                                                                                 -Yv Pet.   •                       • • •: •••:.•.AV
                                                                                                                                                                                                                                                                                                                                                                    • ..%• ••••                 •• ••••••••••••••  'I
                    ;7. .1 • •• •       •        •                                                                .1;                                                                                                                                                                       sVesVa•••••••••                                                                            •           al



                                    .                                   1 •••••
                                                                       '1.s.7                                 .         . •                                                                                                                                                                )
                                                                                                                                                                                                                                                                                           86:11



                                                                                                                                                                                               ...                                                S"
                                            ••
                                                        -•••
                                                                                                                    1.                                                                               •,              .:1c                   ••           .9                                                                                                                      ••%
                                                     •         •                                                       •:• •••
                                                                                                                  • 04..c....s>.:•                          ••   "!.34:sw:•••••
                                                                                                                                                                                                C.. 4 1 •• •Vg       .   !

                                                                                                                                                                                                                               .. .......
                                                                                                                                                                                                                                    ,••,..... •    4:4:::•:•.".     ZS: .61.1::            .••%%•}••••••••1W le• 14                         .1•C;:•
                                                                                                                                                                                                                                                                                                                                                 •Ca •••••"                efeeetle
                                        ever         • Ler.        -                   7t.!771.--k.7.7   I.                                   :%„!..
                                                                                                                                                                                           •   "4 .:

                                                                                                                                                                                           ‘p...r,....:?
                                                                                                                                                                                                          :1:i :dr...Jo....
                                                                                                                                                                                                                              ,...tr.. •                :.%



                                                                                                                                                                                                                                                                                                                                                                                                                      •:.


                                                                                                                                                                                                                                                                                                                                                                   ••-•:                        :111::


                                                                                                                                                                                                                                                                                                                                        '1 /4m-st


                                                                                                                                                                                                                                                                                                                                                   •




                                                                                                                                                                                                                                                                                                                                                                                       S   t'                  d7,
                                                                                                                                                                                                                                                                                                                                                                    -•




                                                                                                                                                                                                                                                                                                                                                                                                    . "A.:: • •••
                                                                                                                                                                                                                                                                                                                                                                              ers                                     :u.4




                                                                                                                                                                                                                                                                                                                                                                             •6
                                                                                                                                                                                                                                                                                  .04gat      :1              .   $' • •••                                                             .                    ••••: , •
                                                                                                                                                                                                                                                                                  •




                                                                                                                                                                                                                                                                                                                                                                              is
                                                                                                                                                                                                                                                                                                                                                                                                44~
                                                                                                                                                                                                                                                                                                                                                                                            •:




                                                                                                                                                                                                                                                                                                                                       :6




                                                                    r .
   tAa9::.
         #•4            •                                 -• • jvie'444,741•:. •}:•
.Vcr       eCK                                                                  •!:'



.......   • • . •




                                                                                                                                                            ICE - 0295793
HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER            Case 2:17-cv-11910-MAG-DRG ECF No. 457-7 filed 10/23/18
                                                                                                   20
                                                                                                                                                                           PageID.11570                       Page 17 of




                                                                                                                                               •
                                                                                                                                                                                                                                                                                              •                                                                                      : ti..,        •'..
                                                                                                                                                                           1
                                                                                                                                                                                                                        .1               '                                                .- $1S.
                                                                                            D                  •                               •      •      •             I4
                                                                                                                                 1. •
                                                                                                                                                                                      IP
                                                                                                                                                                                           '1          •
                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                                                           .55 ••               .1.1. • •:!..               :' ....             .'                ..•• :$• .•
                                                                                                                                                                                                                                                                                                                                                                                           •I        :.  • •
                                                                                                                                                                                                                                                                                                                                                                                                     .s••••••••          •           11‘... ...   •       • ••••••                C1      e:
                                                                          •
                                                                                   .5      r•                                              :I. E :   . .1.   5:        :5. .5                                       •    •          1 ...1e•                                                                                                                                                                            4.1
                                                                                                                               •
                                                               ....•••••••::        1
                                                                                                 •
                                                                                           ...V.V.@ • •
                                                                                                           •
                                                                                                          ••
                                                                                                               •      1
                                                                                                                • 0.• •   •
                                                                                                                                 o •
                                                                                                                               • • •       •• ...     . ' •• • ••
                                                                                                                                            I ... . .••
                                                                                                                                                    ••••                                           .
                                                                                                                                                                                                    : ....•••••••••:••••••••••••••;.     •••••                                               .0 15              .41,1e..11.ee•Ve •••                             eieeee5555.•55C .......1
                                                                                                                                                                                                                                                                                                                                                                                        . 1%•••••1                       eo.05.51-5.5e>11.40-5••••••••••1:51..11:1                :1:0 :.

                                                                                                                 •         ••.    •'.                                                                                                     ..•  . ...."  •;'.                                             ....:1             .1
                                                    ''.
                                                     . .• • • • • •
                                                                               •••••••
                                                    V V • • • • • • • • • ••••• • • • •
                                                                                          '.. "I .'       : •:". •.tt.....' . I'•'• . • • • • • • •":!. . • • • • • • • • ..4..:...•.;.• • silli.i.;.• • • • • • • • • • • ••••
                                                                                          • • OOOOOOOOOOOOOOOOOOOOOOOOOO • • • • • • • • • • • • • • • • • • • • • • ••••••••••••••••••••••••                                   • • •$' et. ..•••••@@@@@@@@ 4 •••                         8:.• 5.5-e     iow..• .• c'es's.s..•••••••••••••••••••••••••VIN'es'••••••••••••••••••••••••••........0.•.....a.s..........••••••••••••. eS:........-•




                                                                                                                                                                                                                                                                                                                                                                                                                                1.:
                                                                                                                                                                                                                                                                                                                                                                                           .0:
                                                                                                                                                                                                                                                                                                                                                                                          .•                                           .1.•••10.         51.
                                                                                                                                                                                                                                                                                                                                                                                         .•                ▪   ..•.•                                                               •.1




                                                                                                                                                                                                                                                                                                                                                                 .5.
                                                                                                                                                                                                                                                                                                                                                                                                                  si•
                                                                                                                                                                                                                                                                                                                                                                                     % •Se .4:•
                                                                                                                                                                                                                                                    • • o..•••                 .•.- • -              •                                                    .•                  0.•••••••%"..••••• ••••••••• "
                                                                                                                                                                                                                                                                                                                                                          •




                                                                                                                                                                                                                                                                                                                                                                                                                                   5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Oe.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    • •
                                                                                                                                                                                                                                                                                                                                                                                                                                         ..         •    'SO                       • 5,..
                                                                                                                                                                                                                                                                                                                                                                                  ••:'15"       •• • :••
                                                                                                                                                                                                                                                                                                                                                                                      se.C..s.Wee••••                                    .•
                                                                                                                                                                                                                                                                                                                                                                                                                                         .11
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ':•5
                                                                                                                                                                                                                                                                                                                                                                                                                                                      1.•••:
                                                                                                                                                                                                                                                                                                                                                                                                                                                     1,
                                                                                                                                                                                                                                                                                                                                                                                                                                                            .            ''.C. C      .fl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •,•.•'•
                                                                                                                                                                                                                                                                                                                                                                                                                             le••••••'• •• •e;.




                                                                                                                                                                                                                                                                                                                                                     ..!•                 .5.'
                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                   .•                                                                                       .•:•!.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .•
                                                                                                                                                                                                                                                                                                                                                                                                                                                          •              " sce.:•-•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5,




                                                                                                •:•                                                                                                                           • 4:
                                                                                                 it       se   .                                                                                                •                                                                       ...•                                  . ,•
                                                                                                                                                                                                                                                           •5 1: fe.
                                                                                                                                                                                                       ...•                  •       . .;...
                                                                                                                                                                                                                                   ...•
                                                                                                                                                                                                                                                          5
                                                                                                                                                                                                                                                          VA •'•   '      .•     % ••••••••••              106' Co' ••••••••••• .•••%%'•••••••                                '      MO
                                                                                                                   0.:• ;0.!                                                                                                                              S.: "           1 -
                                                                                                                                                                                                                                                                           1.0.4.• •
                                                                                                                                                                                                                                                                                    5                                                                 :e.e •
                                                                                                                                                                                                                                                                                                                                                          .                       Cele




                                                                                                                                                                                                                                                                                                                            1.•                                                    :5, • 0.- 1.:                                                          •                      . 5:.
                                                                                                                                                                                                                                                                                                                                            ..;                       .
                                                                                                                                                                                                                                                                                                                                                                                    •          v.
                                                                                                                                                                                                                                                                                                                                                                                                    S. I.
                                                                                                                                                                                                                                                                                                                                                                                                    • 5,                                                 <1/4             .:(1•
                                                                                                                                                                                                                                                                                                                                             .•                                   • •                  •                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                          •• .ek••••••••t•••11            ••e•tal••••••

                                                                                                                                                                                                                                                                                                                                                            .                 • I'.                                                     ▪        .•••••
                                                                                                                                                                                                                                                                                                                                                            ' • • ''                                                                                                   5 05:5S




                                                                   . .....................•..                                                  ............................• ..                                                           ..• .................'.'.                                                                                                                                                                            "." •               ... ...........




                                                                                                                                                                                                                                                                                                            •                                                                                 •    .• ..•
                                                                                                                                                                                                                                                                                                                                                                                                                                               ., ..,                                     ..
                                                                                                  ...     .. .                     .•      • $ •                    ..•         •.,                                                                           .•          .:!                                      .                                  •.5.45           .t.                                                                                                                .•
                                                                                                                • ..                                                                                                                                                                                            ••               -      •        •       •••     se    •••
                                                                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                             .0!..    -....
                                                                                                                                                                                                                                                                                                                                                                                     ........X.,..C.,...:.
                                                                                                                                                                                                                                                                                                                                                                                                                                    ..%
                                                                                                                                                                                                                                                                                                                                                                                                                             ........"i s7..575         !...C.
                                                                                                                                                                                                                                                                                                                                                                                                                                                           • . $ eV.. .:'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       7
                                                                                                                                                                                                                                                                                                                                                                                                                             •I'



                                                                                                                                                                                                                                                                                                                                            -....•                                      .t.. :;
                                                                                                                                                                                                                                                                                        .5.
                                                                                                                                                                                                                                                                                           5
                                                                                                                                                                                                                                                                                                           ...         0.
                                                                                                                                                                                                                                                                                                                                                                                           .. ;:
                                                                                                                                                                                                                                                                                                                                                                                            e •
                                                                                                                                                                                                                                                                                                                                                                                                           .., •••'... . 1.: f•
                                                                                                                                                                                                                                                                                                                                                                                                           '..1••••••••••.••• • '
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ;J.
                                                                                                                                                                                                                                                                                                                                        .......                                          .•                  .. ..



                                                                                                                                                                                                •   $1,1
                                                                                                                                                                                                                                                                                                                                                      . S.
                                                                                                                                                                                                                                                                                                                                                      5                                                    •,.• :5:           •••:•:-.•
                                                                                                                                                                       ...v .
                                                                                                                                                                             v.
                                                                                                                                                                              . ....I.                                                                                                                                                                  ••                                                       5.          .1 • • :•.*:41.11                 1.: •
                                                                                                                                                                  • • 1•                                                                                                                                                                                                                                                     . .e..




                                                                                                                                                                                                                                                                                                                                                      •                                    •           .                                                           .                •  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .1 .•



                                                                                                                                                                                                                                                                                                                                                                                                                                                            •




      .... ••• ...   .   ...   .   .   .................      . e........ ...             14.1 4 ..• ........• ...... e ....
                                                                                                .
                                                                                                                            •...• .. .                 e• ee• .......                 ... . ..... .. ... .. . .. ..             .    ...       ..   ... .. . . 1. 5    CO ee 'CO   .".•..• .• ..                                     •..•                       ..•                  ..•                   .-.•              .-.• .•.. .....•




                                                                                          ICE - 0295794
                               HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                          Case 2:17-cv-11910-MAG-DRG ECF No. 457-7 filed 10/23/18
                                                                                                                                                                                20
                                                                                                                                                                                                                                   PageID.11571   Page 18 of




                                                                                                                                                                                                                                                                                                                                                                                                                            te.            k;
                                                                                                                                                                                                                                                                                                                 sacaNyi.car .N:4•                                                                                   1•931;
                                                                                                                                                                                                                                                                                                                                                                                                                          110:04)15,6.4)S. ;:

                                                                                                                                                                                                                                                                                                           .8 55.,                                              \we•                                                       xr




                                                                                                                                                        sweat.' leare:4;•••••••••••••eNe;•4;.;.a.44:-...•••....• • • •.{..




                                                                                                                                                                                                                                                                                                                                  -.a,• .••                S.                                 '•
                                                       t                                                                                                •                                                                                                                                           8.                                                 .                            ••         •                                                    •

                                  ." •         % .•••%  •'
                                                                                                    .%          's
                                                                                                            .N••••--
                                                                                                                                                                                           •••   ••   .
                                                                                                                                                                                                      14
                                                                                                                                                                                                                                                                                                    .$::
                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                                  '4: le8•St • i
                                                                                                                                                                                                                                                                                                                   •••••••••••~1.•••% 5:   Ile: . ••••••• e              ••••• •••• .•
                                                                                                                                                                                                                                                                                                                                                                                     s'a..•        ••' ••>.
                                                                                                                                                                                                                                                                                                                                                                                                   %:••• • is s..5; ••••              oVa..•••••••• • .•
••••••••••?ea. 18)             •-•!. •     'ne-ve.,.‘ •
                           :soce;".                                                                  ▪ N•e.                                                                     •.                                                                                                                  1...
                                                                                                                                                                                                                                                                                                   .5
                                                                                                                                                                                                                                                                                                              8:"..i;•-              •'••8
                                                                                                                                                                                                                                                                                                                                        • re                                                                                    •••••••••
                                                                                                                                                                                                                                                                                                                                                                                                                                   .•



                                                                                                                                                                                                                                                               ':                             •:                                                                                              •
                                ••• • •                      S          •                    .8                                  :•                                                                                        •N                                       :•     ••                                            •        1$                                                .1        e    •
                                                                                                                                                                                                                    •• •sa • :••
                                                                                                                                                                                                                                                                                                                                                            •••                      .•       •
             '                      •                                                                                                     %•            6. es %             •    .••••••                      • •                                                                                                                             is
                                 .•                   6'     !. :       :es: • .              gm.
                                                                                                                           5.-.5a •                                                                        .. es
                                                                                                                                                                                                            -        •N"-N•De         •Cetl•                                        .!—•    Js.0
      .c. `forY          •;••• 1•••• •                               "•-•.%—••;•••••••               •- .N•cceeeN..-   .              •           1,0                                                                                                      •        Cy,:                   t;                        sCap0.4:<<&....
                                                                                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                                                                   *              .64gine*:*";,;*."•!:
                                                                                                                                                                                                                                                                                                                                                                                                                           • •:e •••:
                                                                                         •           •-•12:                                                                                                                                                                     •
  •••••••-•           'NC")



                                                                                                                                                                                                                                                                                                                                                                                                            1'.

                                                                                                                                                                                                                                                                                                                                                                              .•      5.1••••%•
                                                                                                                                                                                                                                                                                                                                                                                             • •••:' ••••:•••.•                     6.1.1:1
                                                                                                                                                                                                                                                                                                                                                                                                                                          .fA
                                                                                                                                                                                                                                                                                                                                                                                                                           •        •
                                                                                                                                                                                                                                                                                                                                                                             Yee,                  •••.                                      ••




                                                                                                                                                                                                                                                                                                                                                                                                                  •r!                                  •••
                                                                                                                                                                                                                                                                                                                                                                                                              OW               ••     •        15. .•8
                                                                                                                                                                                                                                                                                                                                                                                                              .8.                     •.:•••••;•)•%_!.'




                                                                                                                                                                                                                                                                                                                                                                                                                                            f••:
                                                                                                                                                                                                                                                                                                                                                                                                                                     ••••••%•-•.5       ,••



                  •
                                          N'
                                                     A'•      „set




                                                                                                                                                            ICE - 0295795
                                                                  HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                               Case 2:17-cv-11910-MAG-DRG ECF No. 457-7 filed 10/23/18
                                                                                                                                                                                                                                                        20
                                                                                                                                                                                                                                                                                                                                  PageID.11572                   Page 19 of




                                                                                                                                                                                                                                                                                                                                                                                                                                •••                     "••       %..7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,•
                                      !'" co: :Y.             •                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                     L..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          • • ••


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .        .%                       cc-
                                     •..                                                                                                                                                                                                                                                                                                                                                                :"         •.                  ..                                                  4.1;                                              .5 •                               •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .I.•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           8••••‘.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ••••••    .•?•4.4T••••!••••            :4•1:                       '4.1*   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •        • •         •               I                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :•;•• •••     •                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                                                                                                                                                        •• ••••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 50
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ••               ,11

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :17,0%          .                                                    „          4, ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .11,• •••;• •;•                                                     I,          4. • • • •       I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1.5.540• (••••••••••,......%%ve....                                                      5:"
                                                                                                                                                  •;'.. • •: .1.
                                                                                                                                                  ••-•7 • •      ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ..s....•                                                 ••:
                                     : .•:•;.........                                                                                                                                                                                                                                                                                                                                                                           .•                                                                                                                                                                                             •                   •'. :4:•,
                                                                                                                                                                                                                                                                                                                                                                                                                                             •. . • .                                                                                                                                                 .4.%                  •:.'.           .... %,... •...                                           ...y.       % . • •:...
                                                                                                                                                                                                                                                                                                                                                                                                                                         ........
                                                                                                                                                                                                                                                                                                                                                                                                                                      ,..........   .                                                                                                                                     •'                                                   4. 1
                                                              •                    ..,• •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _b....J.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     _ 554_.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .....•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5' 5:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  85: "5:                   0e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ll
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              'ii4;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  4:4



..;                  ...;                                                          s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       8           ' g!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •• I'
                         s. .•‘•••   •• 41 •• 1••   "••      .4. ••• lel i•       ..e.      .•
           .       ••• , •..' ..        •.'       •           1. . '      .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •:.                                                            :, .„                                                                          ......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..,                                      .5,..:.                                                                                                                                                                   :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                             • .4                                                                                  .;.. "•••!., .•                                                                  .            .%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I5:4.4%*.--
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O.% Va..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       • •••••••••••••••••••••••••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  v .4:8:-.-;•%.-74:4"..!•.•:5• ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .....                                                                 *
                                                                                                                                                                                                                                                                                                                                                                                                                                                            c.v..;                                                                                                                                                                   .•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              „.....• •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                                                                                                                            06 •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ••••••

                                                                                                                                                                                                                                                                                                                                  ".                   •.   . ••        :                             't. .                                                                                                                                                                                                                                                       '•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •            ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .. ••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                • ••••••••••••                    •             •
                                                                                                                                                                                                                                                                       . • •                                                                                         ,..•




                                                                                                                                                                                                                                                   . ....* .
                                                                                                                                                                                                                                                   5
                                                                                                                                                                                                                                                                              '7.                                                                                        ..!
                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                                            ... ..                    I. :.                                            .        ... ; ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                'Y.:. '
                                                                                                                                                                                                                                                                                        '•
                                                                                                                                                                                                                                                                                                    •.1.
                                                                                                                                                                                                                                                                                                        me. .• '•                           .               .•                                                              .., ..                     :. ..               .I. .:.....               st:': ':: •:'.: :...:.:..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       %%4..    e.•  %.•.V..    e ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             e.":  •. '...'.'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              %  %%. ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Yes'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5.9 .•
                                                                                                                                                                                            •     ••••• 5%5%           .                                       I       1.%     .             '      8."•••• 8.1.                                                                                                ....:...!• -'                           • l•            •4:1.4.1.4:8:4:                   ...... .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ...                         .,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ee•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           • . .V.'                       .    . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       % O..


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Ol
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           e:          '0 •      *:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ***5":
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ".*:                      5455:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     6:           ":":•




                                                           •:%,
                                                   .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •                                                     •••'••                                             ••••••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •      • ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                41                    •                                                        •                   ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ••••••           •••••••••••           41              •                                   7. -:•:.                                                  .•:.*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ••••••




                                              • V
                                                   .. (• :ti••;.;:;:
                                               1:4:      1 :V.••;•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ••               • 55'•        ••           ••                  •••        • • •
                                                                                                                                                                                                                                                                                                                                                                                                                                                        •,•:•:•:. • •:•:•'•
                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                 IC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,4               ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            • di           ••          ••                ,••••••••:••••••• ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                            •




                                                                                                                                                                .5                                                                                                                                                                                                                                                                                                                                                                    ▪                •• .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              „•••:••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1.. •     ••%5           •.• • •••••                                                                                        •••1:       ..• •                                      v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •    t                                                                                                              .                                 • '••• •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •-•••••.             .•                     ......•...•-•-•14:•• •                y.                 • •:•:0. •                                   %:•.•:•••••!•:...,. •
                                                                                                                                                                                                                                                                                                                                                                                                                                                            •                                                      •.     .                                      r•




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                                                                                            .14             I 0.1                                             11,•                        ;1        „1.•••• •
                                                                                                                                                                                                                                                                                                    .•          •                                                                                                                                               6 •::
                                                                                                                                                                                                                                  •                    '• :1
                                                                                                                                                                                                                                                       • •
                                                                                                                                                                                                                                                                     . ••••
                                                                                                                                                                                                                                                                   v....            I                                                                        .•
                                                                                                                                                                                                                                                                                                                                                             • .6.
                                                                                                                                                                                                                                                                                                                                                                .           • I•                 •                          •                         "!.        ••••           • •                               IS. •            %4"•• •                •I                   e.                    ;"•••.:7•'                       ... :.           -;                     •:4'."..
                                                                                                                                                                                                                                               X                                                                                                   ▪
                                                                                                                                                                                                                                                                                                                                                                                            ••                                                                                  •:•.L.,!;; 5".•             .•                                                                                                                        .. :•,...N.
                                                                                                                                                                                                                                                                                                                                                             • •S
                                                                                                                                                                                                                                                                                                                                                                            a'•                                                                                                                             5•:•:•C"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :.•                                   0: "                                     •:,....!.




       .;•••••••                      •••••••.t.               .

      ,Y:%:•,.0.5 :•:•:•••                                                      •••••-•:... :..'8:. x • •:••            i‘
                                                                                                                         :
                                                                                                                         1
                                                                                                                        ...• • ... :••:si „
                                                                                                                          7.,..
                                                                                                                             ;-:          :::-.•e7 es.,..4:*:',
                                                                                                                                           Ix::: ..,           ..,
                                                                                                                                                       ...:.:.:.s.         .:•*:;.:7::."::
                                                                                                                                                                                         8.6.6%     .•           <
                                                                                                                                                                                                                 •.
                                                                                                                                                                                                                       o's'
                                                                                                                                                                                                                        lt
       ,    ..
      ..1‘...                         :...ve:"'
                                                    .:.".1. "••• P"S-'
                                                   !IN....V. 1::-. ''-'5%.:•1
                                                                                v.v.': .s: •:. e ':•
                                                                                "4;0.:::     .::       -.: 41•••••;:
                                                                                                                   ::
                                                                                                                                                                           ••• . - 54 •••           •
                                                                                                                                                                                                    . . ..
                                                                                                                                                                                                             •   11'
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                        I..   .   .   ...:.




                                                                                                                                                                                                                                                                                                                ;.;   ...,.               . .                                                                                                                                                                                                                                   .                                               ....:.
                                                                                                                                                                                                                                                                                                                                      •••!. :.                                                                          I                                       ..:•      II               :bt•                                     •1
                                                                                                                                                                                                                                                                                                                        .5;        ........:                                                                                                                                I                                                                      .
                                                                                                                                                                     5%.
                                                                                                                                                                                                                                                                                                                                                                                                                                                .I.                                .                                                                                  15
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .         .                                                I•I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •                  ..
                                                                                                 515                                 •.          .                                                                                                                                                       ..           6,..         ...1.1.1. .                                                  .. •          • • .5 '•%••       ••• •                          • gas. ••• :*                                                                                                                        :55..                •:1 5-• 4
                                                                                                                                                                                                                                                                                                                           - 9.0, 4.49. or. • I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .....   • . •'..'                            •" :5%7.. • !•••
                                                                                                                                                                                                                                                                                                                                              .4                                             • • •41./5••• 61/6 • ••• • 446>I:4.4:4".                           I:S••••••• .4•4:4:4•••••••••4 4.1                            ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 8:•;;.;•:...*::                   .4 4.             g'••:••• •••••••      •••••
                                                                                                                                                                                                                                                                                                         .•:.
                                                                                                                                                                                                                                                                                                          •.                                                                                                                                                                                                                          • 4'4'4'.                   •                                   ••            1                       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •':•••                                                  .                                                        .4.4.!              ••                •••-*/




                                                                                                                                                                                                                                                                                                                           .i.-                                          . ••• 0.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ....                                                                                                                                                          •I.'                                     ...,0€
                                                                                                                                                                                                                                                                                                                                                                           .8 .•                    .I5- :.                                                                                                                         5,                                :: . •.•••
                                                                                                                                                                                                                                                                                                                                                                                                      I .•
                                                                                                         ••                  .1...        •.•
                                                                                                                                                                                                                 .y.                                                                                                     •
                                                                                                                                                                                                                                                                                                                        .8.        ......
                                                                                                                                                                                                                                                                                                                                   ve,         .•.. e.
                                                                                                                                                                                                                                                                                                                                                    ..             •‘.    :: 4.:                      •.; • :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .4•‘•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •*.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          cs .• ••••                           .!•8_!'. . *I*:                   ,•.::         ..:.                  .....             ..• .I.S.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ':-. . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     55
                                                                                                                                                                                                                                                                                                                                                                          • •                                                                                                                                                                                                                                                                                                 •••e• ..;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ...•••••••• •  .5..4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ;  •••••....
                                                                                                                                                                                                                                                                                                                      •.:'                                                                4.7.0....0.•                                                                                                                                                                                                .•.•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..••••••••••••                                            ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •.•
                                                                                                                                                                                                                                                                                                                                            •:-'•                                                                                                                               IS. . ,,...rr ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               % •• •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I.                      • ••••••                           ••




                                                                                                                                                                                                                                              ICE - 0295796
HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
               Case 2:17-cv-11910-MAG-DRG ECF No. 457-7 filed 10/23/18
                                                     20
                                                                         PageID.11573   Page 20 of




             Biometric Information




                             ICE - 0295797
